Resumption of the session
I declare resumed the session of the European Parliament, adjourned on Friday, 25 October 1996.
Membership of Parliament
The Austrian and Finnish authorities have notified me of the list of Members elected to Parliament from their countries, following the elections in Austria on 13 October and in Finland on 20 October. The full list of names will be annexed to the Minutes of today's sitting.
I welcome these new Members to the European Parliament, as well as the former Members who have been reelected.
We look forward to working together with you. To enable you to begin that work without delay, I would point out that, pursuant to Rule 7 of the Rules of Procedure, until such time as a Member's credentials have been verified or a ruling has been given on any dispute, the Member shall take his seat in Parliament and on its bodies and shall enjoy all the rights attaching thereto.
Once again, I should like to thank the Austrian and Finnish Members who are standing down for the work which they have done and for their cooperation, and to give them our best wishes for the future in their countries.
(Applause)
Welcome
I now have the pleasure of welcoming the Conference of Federal and Länder CDU and CSU political group leaders from the Federal Republic of Germany, led by Mr Alois Glück, who have taken their seats in the official gallery. I welcome you here to Parliament!
Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
(Parliament approved the Minutes)
Mr President, ladies and gentlemen, there are disasters which, by their very nature or significance, affect all of us, all the citizens of the European Union. This is the case of the fire which last Thursday broke out in the building of Lisbon's City Hall, in my country's capital. In just a few hours, the flames devastated a significant part of this valuable testimony to neo-classical architecture, a democratic and heritage symbol of the city of Lisbon and a national historical and cultural reference point. Without calling into question the motion for a resolution which we have already tabled and which we would like to see discussed and passed next Thursday, I hope that I am speaking for everyone in this Chamber by asking you, Mr President, on behalf of the European Parliament, to take the initiative of sending a message of support to the city authorities, in particular the Mayor of Lisbon who until recently was our colleague, to all of the City Elders and to the people of Lisbon. I am sure that you will do so. Thank you very much!
The House will be very sad to hear your news of the fire at Lisbon City Hall, Mr Novo, and I shall send a message of sympathy to the Mayor of Lisbon this week to make it clear how much the House regrets this loss.
There are matters of great urgency which will not allow for any delay. Urgent human, political and moral action needs to be taken. 1 200 000 refugees are on the move in Zaire. Every minute counts, Mr President, in spite of the praiseworthy efforts made by the Commission, the Council and the whole of Europe. I appeal to you to make sure that we lose no time as we tend to do in the context of other bodies. Every hour, every day that goes by increases the death toll by tens of thousands.
Without wishing to upset the agenda of this week's session, which is quite full as it is, I urge you, Mr President, to raise the matter as soon as possible and intervene personally with the UN Secretary-General so that a debate is held at the earliest opportunity. There should not be any delay in dealing with this obvious international emergency. We need to send a delegation of this Parliament - which as it happens has not been represented - to this area and the delegation shall by way of exception be led by you, Mr President, in order to underline the gravity of this tragedy.
I am sure that your concern is shared by the great majority in the House, Mr Kouchner, and I shall write accordingly to the Secretary-General of the United Nations. Furthermore, I would point out that this matter is on our agenda for Wednesday. My letter to the Secretary-General is not dependent on the debate; I simply wished to make the point that on Wednesday, the House will be discussing both the situation itself and the measures we are expecting from the European Union.
Mr President, I have a point of order under Rule 109(3). The Secretary-General, Mr Vinci, will certainly remember the part he played in Parliament's reaction when acts of violence were committed here in the House. I was the rapporteur for the Committee on the Rules of Procedure, the Verification of Credentials and Immunities when the House approved my proposal to add the following final sentence to this Rule: ' The Secretary-General shall see to it that this disciplinary measure is carried out immediately, with the assistance of the staff of Parliament's Security Service.' On the Thursday of the last part-session - without going into details and naming no names - a fight took place outside the Chamber which brought the House into disrepute and completely overshadowed all our positive achievements in the Dutch press. As the rapporteur who drafted the Rule in question, I should like to propose that it should also apply outside the Chamber. This is something I should very much like to discuss with you.
It is open to you to propose an amendment to the Rules, Mr Janssen van Raay, which would be referred to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities.
We cannot change the Rules of Procedure here in the sitting. Rule 109(3) is quite clear: it refers only to the Chamber.
Mr President, I regret having to rise on what might seem a trivial point of order but I feel it fair to let Members of the House know that about 20 minutes ago Mrs Hardstaff and I found two photographers, armed with long-range lenses, taking photographs of somebody's office from the extension of the building. We challenged them and asked them to leave; we got the security people to ask them to leave. It seems that there is no rule by which we can ask people who are invading the privacy of Members of this House to leave Parliament.
I would like you to instigate an immediate investigation into why these people are allowed to continue photographing our offices and also to tell me precisely what are the rules on photographers in this building - they seem to have a free rein and it is not good enough.
I appreciate your concern, Mr Hallam. Please let me have the details in a brief note, so that I can investigate the matter properly.
Mr President, I rise in connection with what is essentially a moral, humanitarian and political matter. Everyone is aware of the existence of the green line in Cyprus, of the green line which encircles Nicosia. On that line there has been a crossing point through which, by long-standing agreement, people living in the occupied enclave have been able to pass in order to visit relatives in the free part of Cyprus or to obtain medical treatment, given that treatment facilities in the occupied part of the island are hopelessly inadequate even where they exist. A few weeks ago the Turkish authorities closed this route. As a consequence of that a father and mother who had crossed to the free area for social and other purposes before the closure are unable to return to their young children in the occupied area, which means that those children are now without protection.
Mr President, I request you to use your good offices to try to get that arbitrary action reversed.
That was not a point of order, Mr Ephremidis, and I am not taking any further points of order here. I still have a number of announcements to make, which I think we have to deal with first.
Mr President, I simply wished to let you know that there was another photographer outside the Chamber just now, attempting to photograph us as we were signing the attendance register.
I would ask you to finally put a stop to this deplorable state of affairs. There were no security staff on hand, so I told the photographer that what he was doing was not allowed. Could you please either have the attendance register moved into the Chamber - there is plenty of space available behind you - or take steps to see that we put a stop once and for all to this quite irregular snooping in Parliament.
There are clear rules governing photographers in Parliament, Mrs Lulling. For example, filming or taking photographs is not permitted in the restaurants. In principle, however, they have hitherto been allowed to take pictures in the lobby and elsewhere on Parliament's premises. For that to be changed, the Rules would have to be amended. The matter would thus have to be considered by the Bureau. I cannot simply change the Rules of my own accord, before there has been a discussion in the Bureau.
Mr President, like you, I have absolutely no objection to cameramen or whoever photographing me openly signing in. I am here doing my job. Let them please report the fact that we are doing our jobs rather than anything else.
Ladies and gentlemen, should we not now think about beginning our debates?
Amendment of Rule 49
The next item is the report (A4-0348/96) by Mr Manzella, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on amendment of Rule 49 of Parliament's Rules of Procedure (annual legislative programme).
Mr President, ladies and gentlemen, in all democratic parliaments, the organization of the legislative programme is without doubt the most sensitive issue in the relationship between the institutions of government and the representative bodies. That relationship may be said to be the reflection and the measure of the involvement of a parliament, as a legislative body, in the political direction of a constitutional system. The concept of the institution of government may be monistic, that is to say the government is simply the executive arm of the parliamentary majority; then again, the concept may be dualistic with the institution of government being independent of the representative assembly: at any event, those two concepts are shaped by the way in which parliament's programme of work is determined.
This House, as we know, is not able to initiate legislation - save in the case of the very limited procedure under Article 138b of the Treaty - except, obviously, indirectly, by tabling amendments. That is why our relationship with the other institutions of the Union, on the legislative programme, is very unusual.
What I mean by that is that Parliament must play a more prominent role in the procedure determining the organization of legislation, without disrupting the current system of institutional responsibilities. This procedural position will thus allow it to take part in determining the political direction of the Union in a way that would appear to be ruled out as the distribution of responsibilities is currently established. Hence the proposal to amend Rule 49, which I have the honour to put to the House. This replaces the provisions of the tripartite declaration - CouncilCommission-Parliament - with the notion of dynamic participation by this House, on an equal footing with the other Institutions, in the actual drawing-up of the programme.
The crucial element in this participation is that we should establish the political priorities of the legislative programme via a resolution. As a result of this position in the process, which will enable it to decide - and this is always a crucial decision in politics - on the time-scale for legislative processes, the European Parliament will participate fully in determining the Union's political guidelines, although, strictly speaking, without the power to initiate legislation.
It follows - though this is not spelled out in our text - that, in accordance with the general principle governing parliamentary decision-taking, our resolution will have to be preceded by a process of analysis and selection carried out by the standing committees. That will then enable the House to establish the final political priorities based on the proposals put forward by the Commission, on the basis of a text tabled by the Conference of Presidents.
That process of analysis, forecasting and selection will take place within a specific time-frame, between the October and December part-sessions, with the annual programme having to be approved at the December partsession. The work of the House on this will be facilitated by a requirement that the Commission accredit the proposals with both the definitive legal basis and all of the data, currently available, on the financial consequences, compliance with the principle of subsidiarity and urgency.
According to two of the amendments tabled, the annual programme, defined thus and, above all, thus determined as a result of the establishment by this House of the political priorities, ought to be subject to six-monthly review, at the beginning of each new presidency. The concept of a programme that runs smoothly through the change of presidency seems to your rapporteur to be perfectly logical and reasonable, and I therefore support the amendments concerned.
I therefore consider that as a result of this amendment to our Rules of Procedure which already has the support of the Commission - a mark of genuine interinstitutional cooperation - the European Parliament will acquire a more visible role in the process of governing the Union.
Mr President, we are dealing today with Mr Manzella's report on the revision of Rule 49 and I would like to congratulate him on all the hard thinking and work he has put into preparing this report.
Mr President, let me summarize how things stand at the moment: the Commission submitted its programme in October as usual. Parliament drew up a resolution on this programme and the Conference of Presidents spent long weeks and long months in negotiations with the Commission, in which officials and one of the Commissioners appointed by the Commission were also involved. As usual, lengthy discussions were held before the document was finally published in the Official Journal. I have already raised a few points during the debate on the work programme for this year. Let me remind you here that the work programme for 1995 appeared in the Official Journal in August and the work programme for 1996 appeared in the Official Journal in May. If work programmes are drawn up in this way, we are not going to be able to have any meaningful influence on the Commission's activity or on our Parliament's political activity.
The President of Parliament has therefore called on the Committee on the Rules of Procedure, the Verification of Credentials and Immunities to radically simplify Rule 49.
Our group, Mr President, is in agreement with this simplification which needs to be applied as widely as possible. In our view, the Commission will from now on begin by submitting its work programme in October. Parliament and its committees will then tackle the various issues of concern to them so that by December we should be able to present a resolution outlining Parliament's priorities in the year ahead.
In addition to this work programme, I think that Parliament in any case has other opportunities for intervening in legislation. Article 138b of the Treaty, for instance confers on Parliament some right of initiative. It is my view that Parliament should avail itself of this right more often than it has done in the past.
Our group then, Mr President, is in complete agreement with the details of Mr Manzella's report, which seeks to achieve the widest possible simplification. We would like to make sure that, when voting on the amendments, this simplification is not modified in a way that would make the article too complex for what is required by the Commission's work programme.
Mr President, I wish to begin by congratulating Mr Manzella on an excellent report which, Mr President, has very faithfully carried out the request that you and the other group chairmen made earlier this year to have a more compact, efficient and transparent system for Parliament to express its views on the Commission's legislative programme. I thank Mr Manzella for that and we in the EPP Group will support his report.
I wish to say one or two words about the amendments tabled. There are a number of amendments from the PSE Group that were rejected in committee - narrowly, it is true - and which have now been tabled again. I hope that it will be possible, together with those who are responsible for these things in the PSE Group, to come to an agreement whereby we ensure that the requisite majority is garnered during the votes tomorrow. It would be a pity if the best appeared to be the enemy of the good and everybody just voted for his own amendment and, at the end of the day, we did not manage to get the right amendment.
I, personally, very much favour the retention of Amendment No 3 by Mr Manzella. It seems to me, in contrast to the alternative amendment from the PSE Group - Amendment No 8 - to be more compact, shorter and to be very much along the lines of what you, Mr President, have asked. I hope it will be possible to maintain this original proposal from Mr Manzella.
Equally, I have tabled in my own name and that of my group, Amendment No 13, which envisages a six-monthly review, carried out by Parliament, of progress that has been made on the legislative programme.
When I worked for Lord Cockfield I remember that progress-chasing in regard to the implementation of the 1992 programme was something that he laid much emphasis on. It is a useful self-discipline and I hope we will be able to institute it during our consideration of the legislative programme.
Finally, I see that among the Manzella amendments you have accepted, quite rightly, an amendment to delete text. Now, strictly, that is contrary to Rule 125 of the Rules of Procedure. But I am sure that you are quite right to have accepted the amendment and, now that I have seen this anomaly, I shall table an amendment to Rule 125, to make it clear that when we talk about modifications to the Rules of Procedure themselves, then amendments to delete particular articles or particular elements are wholly acceptable. That is not clear in our present Rules, but it should be.
With that final caveat, I wish to congratulate Mr Manzella once again and say that I shall be voting with my group for his report tomorrow.
Mr President, ladies and gentlemen, our group feels that the Rules of Procedure of the European Parliament should guarantee that approval of the Commission's legislative programme by our Assembly should take place on the basis of the principles of simplicity, transparency and efficiency.
We therefore feel that the joint declarations by the European Parliament and Commission should be replaced by a much closer and stronger interinstitutional dialogue, involving a periodical examination of the legislative programme by the Conference of Presidents.
In our view, the Committee on the Rules of Procedure, the Verification of Credentials and Immunities has not included these principles in the text and has instead opted for eliminating from the draft report the sub-paragraph in which participation by the Conference of Presidents and the Conference of Committee Chairmen is established. This does result in a simple and transparent text, it is true, but it might not be effective in giving this Assembly true powers of control over the legislative programme, control which obviously is one of the bases of our political activity as a Parliament.
Mr President, ladies and gentlemen, as far as this report - which Mr Manzella has certainly approached with a great sense of responsibility is concerned, we are opposed in particular to a decision that appears to have been taken. I want to take advantage of the time that remains to try to explain to the rapporteur and honourable Members just how dangerous the path to be followed seems to me to be, unless a number of amendments designed to effect a slight change in course are adopted.
For a number of years we have had with the Commission - and hope to do the same with the Council also, though it seems to me that we have been successful only once in five or six years - a unique procedure in which the Commission and Parliament reach agreement - and I realize this - with great difficulty. I also realize that we have encountered determined resistance on the part of the Commission when it comes to putting into practice what it actually agreed: in other words, it very often endorses the legislative programme and then, sometimes deliberately, takes no account of it. We have been so disappointed with this procedure that we intended this report to change it, making it more effective by means of a vote in plenary: an appropriate and very fair measure responding to the Commission's work programme and then legislative programme with a debate in the House - and we too consider this definitely to be an important and politically significant act. But what my group believes to be of little benefit and in fact dangerous to the House is to take the backward step of restricting ourselves to this but not retaining the system that assigns to you, Mr President, in the final analysis, responsibility for negotiating this legislative programme with the Commission, in - as is our constant hope - the presence of the Council, so that what we have is a legislative programme agreed with the other Institutions. That element in a sense disappears in the amended Rule 49, although in at least two other rules of the current Rules of Procedure, which have not been amended, that requirement remains, that desire for an agreed legislative programme. That is why my group has tabled amendments, but I have noticed that in some languages, Italian for instance, they have not been properly translated. The point of the amendment, Mr Manzella, is clearly to retain the concept of agreement between the Institutions in establishing the legislative programme. But it is our view that a mere resolution of the House is not enough and will not guarantee Parliament or you, Mr President, the opportunity of negotiating with the Commission. And that is why, along with other minor amendments also, we think it important to retain that concept and include it in a different, amended version, adopting the fundamentals of the Manzella proposal but including this important specification.
Mr President, in ordinary circumstances the Commission plays no part in deliberations about Parliament's internal rules, but this particular matter concerns us directly. In fact, positive cooperation by the Commission will be a prerequisite for implementation of the arrangements that Mr Manzella is proposing to the House. In commencing, I would like to assure the House that that cooperation will be forthcoming and that we are also committed to following through the agreements that have been arrived at already.
Please permit me now, Mr President, to make some observations about the report itself. First of all, I would like, on behalf of President Santer and Mr Oreja, to commend the extremely constructive cooperation that has been achieved on this matter between the Commission, the President of Parliament - you yourself, that is to say, Mr President-, the chairman of the Committee on the Rules of Procedure, Mr Fayot, the rapporteur, Mr Manzella, and to emphasize, of course, the important part played by the Committee on the Rules of Procedure at its meeting with Mr Oreja at which he was able to set out the Commission's position. After the completion of the procedure for the legislative programme for 1996 there was general agreement between the Commission and Parliament that the existing arrangements were seriously in need of reform. Both parties were of the view that the procedure needed to be made simpler and to be vested with a greater political emphasis. The report before the House today constitutes a formulation of that common aspiration, and I can therefore say, on behalf of the Commission, that it has our full support.
That being the case we do not have many observations to make. We think that the proposal to include in Rule 49 the general reference that the three institutions - including the Council - will share in determining the legislative programme is right. I believe that an amendment was tabled to the effect that each institution should proceed in the determination within the constraints of its own powers. It was tabled but, regrettably, the Committee on the Rules of Procedure rejected it as self-evident. I would like this interpretation to be emphasized in the new Rule 49.
The Commission can accept the request that we present the programme in October, as we did this year - although I must tell you in all honesty that it imposes a very strict internal timetable on us. I consider the reference in the proposed new text of Rule 49 restricting the legislative programme to proposals of legislative character and international agreements to be an improvement and a good simplification.
We take cognizance of the request for the provision of a statement of the proposed legal basis for every act included in the legislative programme. This is an old problem and we continue to have certain reservations. We also note the request for the provision of information concerning respect for the principle of subsidiarity and the financial consequences. As you know, we have certain reservations about that, too. We shall find it difficult to be precise until the detailed proposal has been processed. I believe that the introduction of a provision that this information should be provided wherever possible would ease the Commission's reservation, which I merely wanted to clarify for you.
Let me say finally that I believe that we have a text that we can work with and, what is more, work with very successfully.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Aid to uprooted people
The next item is the recommendation for second reading (A4-0344/96) on behalf of the Committee on Development and Cooperation, on the common position adopted by the Council (C4-0374/96-95/0162(SYN)) with a view to the adoption of a Council Regulation on operations to aid uprooted people in Asian and Latin American developing countries (rapporteur: Mr Howitt).
Mr President, last Friday I received a report about a severely ill woman refugee and her baby, members of the Rohingya indigenous community, who had fled Burma for a refugee camp in Bangladesh. An aid worker who knew the mother told me that her child had been diagnosed at the end of July as being severely malnourished and was under close medical supervision.
Mother and baby were interviewed for repatriation - repatriation to a country known as one of the world's worst human rights abusers; a country notorious for its killings, mass imprisonment and forced labour; where returnees who have been forced to set up settlements just inside the border are subject to intimidation from the Burmese military and have lost all hope of reconciliation.
I was told that this Burmese refugee child was so sick that it was visible to the naked eye that she would be unable to survive repatriation, but the return went ahead and four days later the child was reported dead. Today's debate, this legislation and the European aid it supports must signal our determination to avoid such tragic stories. Emergency humanitarian aid must swiftly be given to those who flee persecution and who are left with nothing. But European aid must also help refugees to rebuild their health and livelihoods and to resettle back in their communities or into a new life; a life with a genuine hope of a secure future. As the world watches over the fate of refugees in eastern Zaire, embroiled in ethnic conflict not of their own choosing, the first priority must be freedom from the fear of violence. That is why we retable our amendments that European refugee aid must never collaborate against the principle of non-refoulement. Return must be voluntary or Europe will not help. We are still watching those responsible for the 15, 000 former Vietnamese boat people who reside in Hong Kong. It is why respect for human rights and for reconciliation must underlie the programmes - respect for land rights too in countries like Guatemala where 70 % of the cultivable land is held by just 2 % of the population.
We welcome the fact that our first reading amendments on conflict prevention, on environmental considerations, on combating sexual violence and on help to host communities have been incorporated into the legislation. But on laying down principles for these programmes for the very first time, important omissions still remain. Why is there no reference to participation by refugees themselves, and to targeted aid to women's, disabled and other social groups, which is an essential precondition for the success of these programmes? Why limit assistance to basic health needs when long-term counselling is also needed to heal the psychological wounds of conflict? If awareness building about land mines can be included in the regulation for humanitarian aid, why not in this? When Haitian parents stayed behind pushing their children onto boats so that they would get asylum, why is there a refusal to commit the aid so that children can be reunited with their parents?
Europe is funding such projets and has been doing so for ten years. In the northern Bokeo province of Laos, for example, we are currently supporting 1, 200 returnees in two villages, helping them to build their own homes and a school and with irrigation projects and mine clearance. Tonight is not an administrative exercise in Europe. We should look at what we are trying to do on the ground, listen to the experiences of refugees themselves and of aid organizations and agree new regulations based on what we are really trying to do in practice. In particular, the Council of Ministers should end its stubborn insistence on prior approval of these programmes by a bureaucratic III(a) comitology committee. The new Committee on Food Aid alone is already costing ECU 153, 000 per year, money which could be feeding hungry people. In relation to the refugee programmes, my parliamentary question shows that one in four of all refugee aid projects will have to be agreed under this new cumbersome procedure. This will cause a minimum delay of three months in decisions and the two people responsible for administering the programmes will have to generate 70, 000 extra pages of paperwork a year - 70, 000 - this is madness! Let us stop playing the politics of Europe with the lives of refugees worldwide: 53 million refugees and uprooted people worldwide, equivalent to the total population of my own country, Great Britain, one in every 115 people on this earth forced into flight. This is surely the biggest challenge facing humanity today. In our deliberations let us demonstrate that we understand the scale of this challenge. In our decisions let us show that we are worthy in our response.
Mr President, in recent years measures to help refugees have assumed crucial importance in terms of the more general policies of development and establishing peace.
As already correctly pointed out in Mr Howitt's report, which we fully support, this involves a combination of measures designed to secure compliance with the provisions of international law and the protection of human rights, as well as positive measures designed to manage the political and humanitarian aspects of crisis situations that actually arise.
On that first aspect, it is important to reiterate that the Geneva Convention and the Protocol relating to the Status of Refugees guarantee the right of asylum and the right 'not to be repulsed' to all those who legitimately fear for their safety in their country of origin.
Direct action to help displaced people has therefore to be informed by the more serious criteria of the effectiveness of the aid and its compatibility with the objectives of arriving at a peaceful solution to humanitarian crises and the creation of conditions for their lasting development and, possibly, the voluntary repatriation or reintegration of the refugees.
Refugees and displaced people are not an amorphus mass to be helped but individuals needing to be assisted and motivated so that they are able to cope with current and future needs.
Making the most of human resources and protecting the most vulnerable refugees and displaced persons are crucial measures if we are to prevent a situation in which their living conditions becoming unsustainable in the long term and the outstanding problems that prompted their flight become simply insoluble.
If the regulation we are discussing includes the amendments on which we are about to vote, it could make it possible better to define action by the European Union to help the uprooted peoples of Asia and Latin America, even though, it cannot, of course, take the place of more effective political action by the European Union.
Mr President, I should like to begin by thanking the rapporteur, Mr Howitt, on behalf of my group as well as myself. The subject of his report is the fate of refugees in Asia and Latin America. All of these refugees have to endure harsh conditions. I had the opportunity, a little over a year ago, of seeing the situation for myself on a private visit to Central America. Among the places I visited were refugee aid projects run by the European Union and by NGOs which are supported by the Commission. It is shocking to be confronted with such images: to see how people have been driven out, how they have lost all their possessions and must now begin the slow process of rebuilding their lives and somehow recovering.
The Commission and the NGOs that are funded from this budget heading are supporting people in such situations, and their help is needed. Instead of putting obstacles in the way of those who are actively helping on the ground, we should do our utmost to facilitate their task and support them.
That is why I should like to mention once again a particular problem which came to my attention both on the private visit that I referred to, and on a visit by a European Parliament delegation to Nicaragua. Projects which are funded from this particular budget line meet enormous problems when it comes to procuring equipment. We were made aware of the specific problems faced both by NGOs and the Commission in procuring vehicles, because priority has to be given to European products when these are purchased for use in the projects. There may well be reasons for this requirement, but it poses major problems because there is no infrastructure for these European products and no spare parts, because deliveries are an extremely complex business.
That is why I should like to re-emphasize the need for great flexibility, and if problems arise or the products in question are abnormally expensive, it must be possible to fall back on products from other countries of origin. The fact is that our main purpose with this budget line is not to support the European economy - that would be indefensible - but to help people. If our ability to help is compromised because we put bureaucratic obstacles in our own way, then the budget line is failing to achieve its objective.
I had originally tabled an amendment on this issue. However, I think that I should withdraw it, because I am confident that the Commission will interpret the Council's compromise proposal here in a sufficiently flexible way to allow the NGOs and the Commission staff who are working on the ground to provide flexible help, rather than saddling them with unnecessary bureaucracy that prevents them from helping people.
Mr President, our group wishes to lend its support to the Howitt report, both because of its mention of the amendments to the regulations accepted in first reading by the Commission, referring to environmental considerations, the prevention of conflicts and the fight against sexual violence, and because of its insistence on re-tabling amendments which we feel are vital.
In my opinion, the most important are the following: the guarantee of health assistance, specific assistance for groups in especially serious situations, such as indigenous women or children, participation by the host communities and refugees in making sure that projects are successful and, finally, the position on comitology. In other words, we still feel that these committees should be consultative, and we think that it has never been as clear as it is today that the lack of decision-making or excessive red tape can lead to scandals such as the one now taking place in Zaire, which is why we insist on the adoption of this amendment by the Commission.
Mr President, Mr Howitt has presented an important report on the refugee situation. It has our support, and we were unanimous in approving it in committee. Mr Howitt has just mentioned the figure of 53 million refugees. I believe that there are many more than that. The figure is somewhere between 200 million and 500 million, depending on who is counted as a refugee - whether, for example, environmental refugees are included. There are many people in the southern hemisphere whom we completely fail to consider. And that brings me to a problem in the area of internal affairs.
Refugees from the South are frequently refused entry to our countries. The terminology is shifting: the concepts of asylum and protection from forced repatriation are being circumscribed in such a way that we no longer recognize these people's human rights. If a refugee has to obtain proof of his refugee status from a dictatorial regime, that proof will not be forthcoming - in other words, we should take a more liberal approach here.
It is important that refugees should be reintegrated into their countries. But the conditions necessary for reintegration have to be created. Mr Howitt mentioned mines. We need far more resources to effectively clear the mines that have been laid, so that people are able to move about. For voluntary repatriation to work, we also need people to have the land rights which they formerly held. This is something that we must support. The Commission was mentioned in relation to bureaucratic obstacles. I hope that we can resolve this problem, that as a Parliament we can continue to exercise a control function, and that the people in the camps - 80 % of them women and children - can count on their rights and not be forced to endure sexual or other forms of coercion. That is where the Commission's duty lies.
Mr President, it is not an easy matter for the European Union to provide aid for uprooted people in Latin America and Asia. A theoretical common position on the plight of refugees in two such different parts of the world - the rapporteur talks about Afghanistan to Guatemala - must inevitably be extremely general, and it is debatable, or I at least wonder, whether intergovernmental cooperation on an ad hoc basis, dealing with each problem as it arises, would not be more sensible, efficient and economical, particularly in view of the 'bureaucratic nightmare' of comitology procedures which the rapporteur describes.
Having said that, I should like to take this opportunity to make two basic points about the plight of refugees in general, especially since the rapporteur felt obliged in his explanatory statement, quite unnecessarily, to criticize the European Union for its 'racism' and 'xenophobia' .
Principle No 1: wherever possible, refugees must go to countries which basically have the same culture as their country of origin, in other words neighbouring countries, preferably. This means that Europe need not allow any non-European refugees onto its territory. There may always be exceptions which prove the rule, of course, but the rule must apply, and it must be enforced in practice. Otherwise, the day will come when the people of Europe are no longer prepared to help genuine refugees because they have rightly had enough of bogus asylum-seekers, which in Europe applies to 99 out of every 100 cases.
Principle No 2: refugees must be returned to their countries of origin as quickly as possible, and certainly as soon as they can do so without putting themselves in any real danger. We have to realize that the presence of large groups of refugees often entails great hardship for the indigenous inhabitants of the host countries, and can even pose a threat to their own identity and become the focus of violent conflict. We only have to look at what is happening in Zaire and Rwanda to see what this means.
I am sorry to say that neither of these two fundamental principles is mentioned in Parliament and Council documents which are before us today.
Mr President, I must say first of all how much I appreciate Mr Howitt's report and sadly how topical it is today. Between 1970 and 1990 the number of refugees increased tenfold. More than 20 million individuals, i.e. 10 000 persons a day are forced to flee their homes. Three quarters of these unfortunate 10 000 are women and children. The number of persons displaced within their national borders amounts to 24 million. The UNO has run more peace operations in the last five years than in the first thirty years of its existence.
I am particularly pleased that the author of the report stresses the need for flexibility. In these matters urgency is always of the essence. Our procedures, however, are too cumbersome and everybody agrees about this. I shall not say anything about comitology, the mere mention of this word frightens me.
Like the author I am adamant about the need to link the refugee programme to development policy or otherwise the number of refugees will continue to rise. Eighty per cent of them find themselves in the least advanced countries and I would point out that the overwhelming majority of these refugees are initially taken in by poor neighbouring countries and not by us. It should be the other way round; we ought to show more solidarity.
While I would have liked to dwell on some of the technical aspects of this report, I shall pass on to what is essential in my view whilst naturally endorsing the whole Development Committee's demand that the amendments be reintroduced. As regards refugees we are presently at the stage - the best that has ever been invented, stylistically speaking - of humanitarian voyeurism . We know what is happening, we are prepared for something even worse and in the meantime we do nothing.
Let me remind you that we have been asked three time to intervene on behalf of the refugees in Zaire: at the time of the genocide in Rwanda; when the refugee camps had to be policed; and when President Nyerere, backed by the whole of the OAU asked us to intervene in Burundi. We have done nothing. So there is no point in talking any more about refugees - this burden on all countries and particularly the poorest ones as well as the international community - without also talking about prevention and I should like to thank Mr Howitt for having done so. Prevention means preventing massacres and intervening in advance - not as we are perhaps going to act now, i.e. when everyone is already dead.
Mr President, I would like to congratulate Mr Howitt on the work which he has carried out, because I think that it is extremely important work on a subject which unfortunately, in recent times, has been permanently on the agenda of our political debates. The situation of refugees is a desperate one, and it also calls for preventive measures. It is vital that we act in the field of preventive diplomacy, but it is also vital that we should take and follow up a set of measures and policies which help most of the people who are victims of these types of situations and are now forced to live and suffer in ways which, unfortunately, are familiar to us all because every day we can see pictures on our TV screens.
I think, therefore, that this time we should criticise ourselves because we have failed to act. Europe has not assumed its responsibility, Europe has fallen far short of what is expected of it, and Europe must now play a much more active role, a far more decisive role, so that the problem of helping refugees can be dealt with in a way which is not only humanitarian but also in a way which, as someone has already said, fits in with development policies, policies which are becoming all the rarer and whose practical results have become less objective.
I think that this report - provided that the amendments tabled by the Committee on Development are duly adopted and acted upon by the Commission and the Council - could create an initial fundamental framework so that we can deal with the problem of refugees in a more optimistic way and so that we can have a more human dimension, in fact. I should like to focus fundamentally on those amendments which are connected with all of the efforts made to prevent conflicts, the principle of non-discrimination, and to put right all of the damage done to the environment, as well as those including in the programmes the notion of human rights - which I feel are fundamental questions - as well as specific aid for the more vulnerable groups. I think that all of these questions call for much more active work, because there is no time to waste on a subject as sensitive as this one.
Mr President, ladies and gentlemen, before proceeding I would like to commend Mr Howitt, the rapporteur, for the quality of the document that he has presented today and also for the close cooperation, the level of cooperation, that has prevailed throughout the preparatory stage. I wish also to state at the beginning that the Commission considers the text that we are presenting today to be entirely satisfactory.
This legislative text will, in fact, establish a clear legal reference framework which will allow the Commission to continue its operations to aid uprooted people in Asia and Latin America. We shall continue with our efforts to provide specific support for people who have left their country or region of origin as a result of conflict or internal disturbance. We shall also continue our work of providing aid to people who require specific assistance after humanitarian aid has been provided and before a programme of classical development actions becomes feasible. I am thinking here of the assistance required to promote self-sufficiency and integration or reintegration, as the case may be, into the social and economic fabric of the host country or the country of return.
The proposal provides for an extensive partnership network embracing the organizations of the United Nations and international non-governmental organizations and governments and local authorities. It also allows for a wide range of operations: operations relating to care and maintenance, the training of health personnel and the restoration of the small-scale infrastructure. In addition, there is provision for measures relating to the financing of credit systems aimed at stimulating the recommencement of economic activity. There is also provision for actions directed specifically at female heads of family and to protect the environment.
Taken as a unity these measures meet the requirement for flexibility in tackling situations which are evolving with extreme rapidity and also situations where the international community needs to act swiftly and effectively to forestall the infliction of further hardship on the people concerned. In addition, however, the proposal meets the requirement of allowing provision to be made for the possibility that the restoration of communal peace may be impeded or delayed because of the tenseness of the situation.
The Commission is pleased that Parliament to a large extent shares this approach. That closeness of approach makes it possible for the Commission to accept a number of the amendments proposed by the Committee on Development and Cooperation at the second reading.
Specifically, the Commission can accept Amendments Nos 1, 2 and 3, which introduce into the legislative text the principles of non-discrimination and non-refoulement and the requirements for the establishment of democratic structures and the involvement of affected groups in the assessment of their needs. We can also accept Amendment No 7 concerning stronger coordination with the Member States and implementing partners. Amendment No 13 requiring that the assessment reports be made available to the European Parliament can likewise be accepted.
The Commission can accept Amendment No 4 if the word 'voluntary' qualifying the word 'return' in the list of operations is deleted. On this point the Commission can only restate its position. It is obvious that the return must be at the wish of the people concerned. However, in order to cover the contingency of forced repatriation, which unfortunately cannot be excluded or avoided, we consider it necessary to retain the option of using the legislative text in question and the respective budgetary resources for the provision of support to people who are the victims of any such violation of basic principles.
Unfortunately, the Commission cannot accept, in its present form, Amendment No 5 relating to technical assistance and studies. The priority that it accords to experts from the recipient country does not cause us any difficulty. However, we believe that the limiting of the resources for the studies, audits and evaluation and monitoring missions to 3 % of the total cost of the operation is too restrictive. In certain circumstances the studies, audits and evaluations required for the success of the operation may cost more than the percentage of total financing that is being stipulated. Amendment No 6, which seeks to impose a requirement for the regular exchange of information between the Commission and other donor representatives and operational partners and for coordination and consultation with the competent committee of the European Parliament and NGOs, is also unacceptable because the implementation of those principles cannot be reconciled with the serious shortages of manpower and material resources with which the Commission has to grapple. Amendments Nos 8 and 9 relate to the subject of comitology and, specifically, propose the elimination of the obligation to submit projects costing more than ECU 2 million to the Member States Procedure 3A committee. The Commission shares the view expressed by the rapporteur in the explanatory statement that these are wider issues subject to interinstitutional agreement. The Commission has therefore decided not to accept the inclusion of those amendments in its proposal.
Nevertheless, the Commission can do no other than support - and, indeed, with enthusiasm - the compromise proposed by the rapporteur of reverting to the original proposal for a financial threshold of ECU 5 million. In any event, the Commission believes that if a committee of the Member States does have to participate in the decisionmaking procedure it will have to be the committee on the developing countries in Asia and Latin America set up under Regulation 443/92.
Lastly, the Commission cannot accept Amendment No 12 requiring it to consult with the authorities, collaborating organizations and beneficiaries in the third country in which the operations are planned before the general plan of operations is discussed. Such an obligation would be too binding and cannot be reconciled with the material resources and manpower at the Commission's disposal. There would be a risk of delay at the discussion stage and, by extension, in the execution of the annual programme of aid provision to displaced persons.
As regards the participation of the Member of Parliament, we must point out that the final composition of committees is a matter for the Council. This issue has to do with interinstitutional balance and could be the subject of discussion in another framework, such as the intergovernmental conference.
To conclude, Mr President, I would like once again to compliment Mr Howitt and to thank all the Members who have spoken.
The debate is closed.
The vote will take place tomorrow at noon.
Environmental measures in the developing countries in the context of sustainable development
The next item is the recommendation for second reading (A4-0340/96) on behalf of the Committee on Development and Cooperation, on the common position established by the Council with a view to the adoption of a Council Regulation on environmental measures in developing countries in the context of sustainable development (C4-0373/96-95/0161(SYN) (rapporteur: Mrs Taubira Delannon).
Mr President, Mrs Taubira Delannon has not been able to make it from Guyana to Strasbourg, held up no doubt by a few local difficulties we are all aware of. As chairman of the Committee on Development and Cooperation I am therefore standing in for her at the last minute, although I cannot claim to match her charm, or indeed her knowledge.
I would remind you that this question arises in a very particular context. Articles 130u and 130r of the Treaty stipulate that Community policy in the sphere of development cooperation shall foster the sustainable economic and social development of the developing countries, whilst among the objectives pursued the Community shall contribute to promoting measures at the international level to deal with regional or worldwide environmental problems. A vast programme indeed!
The present proposal for a regulation aims to implement the principle of sustainable development and facilitate the integration of the environmental dimension in the development process of poor countries. Such is the objective set by Article 1 of this proposal, which is to provide a legal basis for budget line B7-6200 set up at Parliament's initiative in 1982.
I would like here to point out some of the main arguments. Since 1980 one and a half billion people in 15 countries, that is a quarter of the world's population, have enjoyed a spectacular economic growth. By contrast, around 100 countries representing another quarter of the world's population have experienced decline and stagnation. In 70 of these countries average income has dropped below that of 1980 and in 43 of them it has even plummeted below that of 1970. The wealth measured in dollars of the world's 358 multimillionaires exceeds the aggregate annual income of countries accounting for about half the world's population. Since 1970 the water supply of the developing countries has fallen by two thirds.
These are the problems which Mrs Taubira Delannon highlights in her report and which pose a challenge for the Community's sustainable development policy. One billion human beings have no access to drinking water; 1.7 billion are without any system of waste water disposal which, in terms of epidemiology and the effects on public health, is totally disastrous. Desertification costs Africa 9 billion dollars a year, and the whole world 42 billion dollars a year. Two hundred million people are affected by desertification. Twenty million hectares of tropical forests are either seriously affected or else totally destroyed. All of these factors go to show that this type of development is unsustainable.
Let me point out that the European Union is the world's leading trading partner as well as the primary provider of development aid, achieving a contribution level of 40 %; at the same time, however, it is also one of the main polluters. Developing countries on the other hand produce four times less polluting waste than the industrial countries while their population is four times as great. By the year 2000, 15 towns will have more than 11 million inhabitants and 13 of these will be in the developing countries.
Mrs Taubira Delannon's report not only deals with nature and its conservation, but aims in particular at protecting men and women in the developing countries and ensuring that the main beneficiaries of measures are local populations neglected not only psychologically and sociologically but also politically by development projects, so that in this way a solution can be found to the problems I have raised, namely those relating to water, health, energy, urbanization etc.
The author of the report, with the backing of the whole Committee on Development and Cooperation, attempts to strengthen the regional dimension by cutting across national boundaries and not just concentrating on the national dimension. Finally, she stresses the shortage of resources and the lack of programme coordination that plagues all the sectors engaged in many efforts to protect the environment within a context of sustainable development. It was obvious during the Rio Conference how powerful the ideas put forward were and what a lively interest they created, but then things very quickly quietened down as it is so much easier to just talk about the environment and even draw attention to a particular aspect which concerns us, us in the West. By contrast, when it comes to development, if you would allow me to say so, Mr President, there is nobody around. And I do not need any other proof here than the line taken by the Committee on Budgets and this Parliament in general when debating the budget and further and further cuts in the development chapter. How can we talk about the environment in these conditions?
The treatment given to amendments adopted by Parliament at the first reading borders on the caricatural. Fortyfour amendments had been submitted, nearly all of them coming from the Commission. They were all rejected except for one. It makes you wonder whether the Council mislaid them, failed to read them or found them bad. One out of forty four, I ask you. We submitted them again. These amendments on the whole sought to widen the scope of the Council Regulation. It was, by the way, for this reason that the Council rejected them despite the pretext of limited funds. The rapporteur, Mrs Taubira Delannon, suggests re-submitting the amendments adopted at first reading and rejected by the Council.
Furthermore, the Council has introduced new provisions concerning principally the life-span of the regulation and the reference budget figure. The Council wished to give this regulation a life-span of three years whereas the Commission proposed that it should be of unlimited duration. On this point the rapporteur supports the Commission proposal and shares its view that a long-term effort is needed in the field of the environment and the regulation should not lay down a time limit. The Council proposes a reference figure of MECU 45 that is an allocation of MECU 15 per year. Here again the rapporteur agrees with the Commission that it is not necessary to settle for a financial reference amount and suggests that such a reference should be omitted.
Finally, as regards comitology, the Commission has proposed that the ALA, MED and EDF Committees - nobody will be able to understand these acronyms outside Parliament - should be entrusted, as consultative committees of type 1, with the task of drawing up opinions on the proposed measures. Another attractive proposal! True to form, the Council proposes a type 3a regulatory committee. The rapporteur herself recommends adoption of the Council proposal, which the Committee on Development and Cooperation supports, that is a committee of the consultative type. Even the most hardened among us must be laughing at this.
Mr President, ladies and gentlemen, this programme - as the chairman of the Committee on Development and Cooperation has just said - was created by the European Parliament to respond to the Rio Conference and the problems raised there.
Unfortunately, the Council of Ministers has never backed it and it has taken years for this budgetary line to have the necessary legal base. It is an extremely important budgetary line, enabling us to support local initiatives promoted by local authorities and non-governmental organisations. It is a genuine line for assisting sustainable development.
However, the Council of Ministers, demonstrating great hypocrisy, has rejected the European Parliament proposals put forward at first reading in the Taubira-Delannon report, aimed at broadening the base of action in this budgetary line and the programme, and at the same time is rejecting it on the grounds of lack of resources; in the 1997 budgetary process the Council of Ministers has tried to reduced the budget of this very programme.
In other words, on one hand, the Council says that the programme cannot be extended because there is not enough money, while at the same time, in the budgetary process, it has attempted to reduce the meagre 50 MECU which this budgetary line already contains. It was the European Parliament, here, last month, which at first reading restored the meagre 50 MECU.
Ladies and gentlemen, the human dramas taking place in the shanty-towns of Rio de Janeiro and Cairo, the destruction of forests, which last year reached an absolute record since the Rio Conference in 1992, the spectacle of human misery, the children of Africa from Rwanda to the Sudan, call for our action. All of this is taking place in front of our eyes and yet the European Parliament is unable to set up a credible programme, with appropriate budgetary resources in order to take measures in these parts of the world.
As the rapporteur for the Committee on the Environment, I can only echo what the chairman of the Committee on Development has said here. We must support the amendments to the Taubira-Delannon report, we must maintain a stern position of ferocious criticism of the Council of Ministers' hypocrisy in the area of sustainable development.
Mr President, the commitments entered into by the international community at the 1992 Rio Summit, but also all of the more serious analyses of the state of our planet lead us to conclude that action to help the natural environment must be given increasing priority in the definition of development priorities. This is a global problem that needs to be tackled with great vigour in both the northern and the southern hemispheres.
Plainly, the protection and enhancement of the ecosystem cannot and should not ignore issues relating to the need to guarantee human kind, and the people of the poorer countries in particular, proper living conditions and development.
But if we are to avoid conflict between the environment and development we need the kind of ecologically-based change to the economy which has so far been more forthcoming in declarations than in actual decisions. The fact is that even now we are continuing to destroy the natural environment and are not pursuing even the minimum objectives of human development.
It is therefore a great victory for the European Parliament that, for some years now, action by the European Union, in the context of cooperation with the developing countries, has begum to include environmental measures also. The objective of sustainable development has, however, at the same time, to inform all existing policies and measures.
The proposal for a regulation that we are debating at second reading will have also to incorporate the amendments tabled by the House if it is to be able better to cope with the major environmental issues.
We have, however, to be concerned at the fact that the funding earmarked for such measures is likely to be a token sum only. Nonetheless, we urge the House to accept the amendments tabled by the Committee on Development and Cooperation, as an incentive to expand upon and influence measures to benefit the environment and sustainable development that the European Union can apply together with it partners in the countries of the south.
Mr President, I should like to begin by thanking the rapporteur for her meticulous work on this report. The number of amendments which have been tabled is a further sign that the Committee on Development and Cooperation takes this issue very seriously and has considered it in depth.
We are all aware that too little has been done in this area in the past, and the environmental aspect still receives too little attention. On the other hand, we are confronted by a development which we are virtually powerless to check, when I think of the plans that a country like China may have in terms of mechanization. I am prepared to bet that mechanization in this instance will not be accomplished using state-of-the-art technology, but rather with whatever technology the people in this emerging country can afford.
The report refers to the sustainability of environmental measures. I believe that sustainability must be a criterion for all development measures wherever we implement them, whether in the health or education sectors or, as in this case, the environmental sector. The previous speaker has already mentioned the fact that we also defended budget heading B7-5040 in the Committee on Development, and I only hope that we stick to our guns.
Of course, these are not the kind of sums that will allow us to improve the environment throughout the world, but we do wish to use them to support pilot projects. In the amendments we have retabled, most importantly, we refer to local initiatives. However, this does not mean that the governments of the developing countries can be allowed to evade their responsibilities. We all know how many of these governments make heavy weather of problems such as the protecting the environment, and in particular the sustainable protection of the environment.
Local initiatives cannot make up for failures on the part of government. It is unacceptable, for example, that governments should approve extensive deforestation programmes while, on the other hand, reafforestation is the responsibility of local initiatives. I also wonder whether we can sustainably support the preservation of a healthy, biologically pure environment by the use of brochures which, for all I know, may be made from wood pulp.
Mr President, ladies and gentlemen, at the initiative of the European Parliament, budget line B7-6200 was set up to encourage the inclusion of the environmental aspect in the development process of the developing countries and to help improve the living conditions of the local people. The key word used is 'sustainable' and not 'lasting' development: this means making changes in current development, production, consumption and behavioural models in order gradually to steer human activity and development towards sustainable, that is acceptable, forms that will enable us to live in an environment that is in a healthy state and, at the same time, guarantee a proper level of social well-being and public health for all.
The aim is certainly an ambitious one and its achievement depends on the coordination and consistency of the political strategies that are to be put into effect. It further depends on the effective integration of the environmental aspect into all other policies in order to limit, as far as possible, the inexorable pressures that contribute to the depletion of natural resources, with the resultant deterioration in the environment and, consequently, impoverishment of the quality of life.
The measures to be taken must take account of five sectors which directly interact with each other: industry, energy, transport, agriculture and tourism. This new instrument will have therefore to combine flexibility and efficiency to produce important innovative effects in the developing countries.
I congratulate both the rapporteur and the Chairman of the Committee on Development and Cooperation: we agree that this proposal marks qualitative progress but, clearly, deplore the limited resources allocated to it: ECU 15 bn only. We therefore support the rapporteur when she suggests retabling - with the sole exception of Amendment No 1 - all of the amendments tabled at first reading.
Mr President, environment policy seems to have been losing some of its impetus recently. We have a great deal to say about the importance of integrating environmental considerations into other policy areas, yet we are cutting back many of the budget headings that would make this possible. In May, as we all know, Parliament adopted 44 amendments designed to improve the integration of environmental measures into development cooperation, but only three of these have been adopted by the Council. I also find it very strange that the Council has cut the duration of the projects to three years, which is surely difficult to reconcile with the longerterm efforts which this sector needs, and we are very surprised that the Council has made only ECU 45 million available, in other words ECU 15 m a year. We simply have to provide more funding, which is why I think the amendment proposed by the Committee on Development and Cooperation to increase the budget by ECU 50 m in the year 2000 definitely deserves our support. We need to provide this money to promote continuity in the developing countries, and to help them combat deforestation, erosion, pollution and desertification. We need to set priorities, and I agree with the rapporteur that we should concentrate primarily on innovative projects such as solar energy and model projects. We also, of course, need to take account of local environmental needs, and we should focus not just on rural areas, but also on cities with their enormous waste problems.
Let us hope that the Council will now adopt Parliament's recommendations at second reading and actually do something to promote sustainable development, instead of merely paying it lip-service.
Mr President, the rapporteur has given us a report which is the product of much hard work, a report which is necessary because the sums of money being sought for budget heading B7-5040 are far from being available to us. The rapporteur has detailed why the money is necessary: for raising awareness, for initiatives that will serve as models, for grassroots groups, NGOs and associations, for sustainable economic activity and urban planning, to support local initiatives, to reduce climate damage, for the economy, maintaining biodiversity, and a great deal more.
However, what we have available under this budget heading is ECU 15 million over three years. In my opinion, that is less than peanuts. It is not merely a slap in the face, it is worse than ridiculous: it is shameful! This is a hypocritical budget heading, given the environmental damage that we cause in our own countries. When I read in the report that we are seeking to run a green economy - green in the sense of being sustainable - I have to ask myself what damage is being caused to the environment simply through the kind of economy, attitudes and policies which characterize the European Union.
I have no need to look as far afield as Mrs Günther did when she used China as an example. You are right, of course, automobile production in China does damage the environment - but who are the producers? I am German, and I know who they will be: Mercedes-Benz, Volkswagen and Porsche. It is the same logic that we are pursuing here with the trans-European networks. The capital which is diverted for that purpose will come back to us, because we are deregulating markets and promoting throughout the world a type of economic reform that will allow us to continue with precisely this kind of production.
It was said in Rio that we intended to reduce the level of CO2 emissions from vehicles: so what is the situation now? The situation is that none of what was promised in terms of reducing emissions has been achieved. We know that these emissions are going to double by the year 2020. And just think of the tremendous debts incurred when a nuclear power station in Manila is built in a rift valley, and then construction cannot continue because of earthquakes, yet the people have to bear the costs - they have to pay the costs of our industry. How are they expected to do that with ECU 5 million?
If we wish to pursue a development policy, therefore, it is in these areas that we must begin. We must begin with Shell in Nigeria, where the soil is contaminated, with the Community importers of rainforest products who are polluting drinking water, with energy production and vehicle production.
Mr President, I congratulate the rapporteur on her excellent report. I fully support her amendments.
The concept of sustainable development is critical to the welfare of developing countries. The European Parliament, Members will recall, initiated a special budget line in 1982 aimed at encouraging developing countries to take the environmental dimension into account in the development process and to help improve living conditions among local populations. One of the main regrets that we have is the low level of financial resources set aside in support of this proposal.
I am certain that the Irish presidency agrees with the rapporteur on the issue of financing, which is shameful. The proposal aims at extending the Fifth Environmental Action Programme to the end of this century. It is timely that political commitment to the programme is renewed.
The European Union has an increasingly important role to play in helping to protect the environment, not only at Community level, but also in developing countries. The main conclusion of the European Environment Agency's assessment prepared as part of the review process for the EU Fifth Environmental Action Programme highlights the following priorities: first, while progress is being made in reducing certain pressures on the environment, it is not enough to improve the general quality of the environment nor to make progress towards sustainability; second, if we do not have accelerated policies, pressures on the environment will continue to place an excessive burden on human health and the carrying capacity of the environment; third, the actions that have been taken to date are not going to lead to full integration of environmental considerations into economic sectors or to sustainable development. We must continue at all levels to promote greater public awareness of the need to protect and enhance the environment. Better environmental management and protection is needed. Regretfully, the necessary financial sources are not being made available. As Mr Telkämper and other Members here have said, it is shameful and a disgrace. I hope that the Council of Ministers will reconsider their position on this.
Mr President, we should not hold out too high hopes about the results of the Council Regulation on environmental action in developing countries in the context of sustainable development.
Mr Kouchner too has just made this point. Clearly, the aims of the regulation are highly praiseworthy in that the Union is poised to develop its own environmental geostrategy. The proposal for a regulation should therefore be regarded as complementary to existing aid schemes, mechanisms, procedures and interventions. Nevertheless, it is tempting to say that the ambitious nature of the regulation's objectives is ill-matched by the modest level of funding ear-marked for it. To be frank, fifteen million or so ECUs over a period of three years are not going to be more than a symbolic step in the right direction.
Mr President, even with funding way above the levels I have just mentioned, the Union's sustainable development strategy would have to contend with the international community's numerous shortcomings and omissions. The whole international community and not just the European Union needs to work together to achieve the aims outlined by the rapporteur. The Commission, in particular, should use all its influence in the various international fora where the other major actors on the international stage are represented, namely the United States, Japan, not to mention others, in order to promote and foster the ideas underpinning these reports.
What I have in mind in particular is the next round of world trade negotiations. Let us hope, Mr President, that the connotation 'sustainable' in the report is going to apply to development itself, and not only to the symbolic amount allocated under the budget, so that the policy we all support wholeheartedly may be brought to fruition.
Mr President, ladies and gentlemen, allow me first of all to thank Mr Kouchner, as the chairman of the Committee on Development and Cooperation, for his introductory speech and presentation of the report.
Development cooperation on the part of the European Union conforms to the spirit of the Rio conference and the action programme for the twenty-first century. Pursuant to Article 130u of the Treaty, our central objective in this field is to foster sustainable economic and social development in the developing countries, and more particularly the most disadvantaged among them. The Union is pursuing that objective through its development programmes and projects and also through discussions at the global level.
The European Union has committed itself to placing environmental problems among the top political issues on the agenda in order to achieve the public consensus that it needs for further advance on the matter. In that context it is important that the special meeting of the United Nations General Assembly scheduled for June 1997 for the purpose of reviewing the results of the Rio Conference be properly prepared. Financial resources and institutional reform of the monitoring mechanism will be the main subjects on the agenda. The measures which need to be implemented on the basis of the regulation on environmental measures in developing countries are clearly within the scope of that international framework. They will complement the other Community instruments, and by optimizing cooperation in the environmental field and acting as a catalyst will reinforce operations carried out by the Member States individually and operations organized on an international basis. The experience that we have acquired so far will improve the overall endeavour of the Union on the development front and engender an upgrading of funding through the traditional budgetary lines.
On behalf of the Commission I would like to thank Parliament, and in particular the rapporteurs, Mrs Taubira Delannon, for the Committee on Development and Cooperation, and Mr Pimenta, for the Committee on the Environment, for the excellent work that has been done. The level of your experience and the political commitment that you have made augur well for cooperation between the Commission and Parliament. The strong support offered by the European Parliament has enabled the Commission to become a leading player in the context of sustainable development, and I feel sure that the regulation on environmental measures in the developing countries will be significantly improved by the amendments that are being examined today.
The Commission is therefore in the happy position of being able to accept thirty-four of the forty amendments. Specifically, we can accept parts of Amendments Nos 7, 19, 31, 32 and 35 and 40 to 42 and Amendments Nos 1 and 2, 4 to 6, 8 to 18, 21 to 24, 26, 33, 34, 36 and 39 to 44 in their entirety. The Commission is particularly appreciative of the fact that many amendments seek to emphasize the importance of information provision and of close cooperation with local partners and initiatives. These amendments, aimed as they are at tackling a crucial aspect in regard to the sustainability of the projects and programmes, will substantially improve the final draft of the regulation.
The other central theme of Parliament's amendments is the incorporation of new priorities and new issues. Demographic issues, health and the environmental impact of toxic waste must, for instance, have a place in the implementation framework where they have a genuine bearing on sustainable development. Furthermore, in the provision of the aid to the developing countries emphasis will be placed on enabling them to cope with problems defined by the international conventions, specifically via preventive measures and the use of renewable energy sources in order to minimize climate change. On the other hand, however, the Commission cannot accept Amendments Nos 3, 20, 25, 27 to 30, 37, 38 and 43. I would like to explain the Commission's position on this. In some cases, our hesitancy can be attributed simply to drafting reasons. As regards the salient parts, certain of the amendments, such as Amendments Nos 19, 20, 28 and 30, contain elements which would introduce a level of inflexibility which would not sit well with the objective of instituting model operations in the environmental field. Other amendments, such as Nos 30, 41 and 42, would impose new procedural constraints, particularly as regards the demands for information provision between the institutions. We believe that that is not feasible and that it would jeopardize best practice in the management of the appropriations, not least because of the limited human resources in the Commission's services.
Lastly, many amendments, such as Amendment No 40, would either necessitate modification of the Commission's procedures or, in the case of Amendment No 38, for instance, impinge on the Commission's competence to organize the action in accordance with its own judgment.
Mr President, it is true, and we can all agree on the fact, that a lot has been achieved in the four years since the United Nations conference on the environment and development. A significant and increased proportion of Community aid is being focused on the priority areas of the action programme for the twenty-first century determined at the conference. Much has been done to improve the environmental returns of European Union's aid programmes. The Commission believes that adoption of the regulation on environmental measures in the developing countries that we are discussing today will sharpen this environmental focus.
The debate is closed.
The vote will take place tomorrow at noon.
AIDS in the developing countries
The next item is the recommendation for second reading (A4-0341/96) on behalf of the Committee on Development and Cooperation, on the common position established by the Council with a view to the adoption of a Council Regulation on HIV/AIDS-related operations in developing countries (C4-0372/96-95/0164(SYN)) (rapporteur: Mrs André-Léonard).
Mr President, poverty and the risk of HIV transmission do unfortunately go together. Urgent action is needed since the fight against the spread of the epidemic is a real race against time. The number of HIV infected persons today is put at 17 million, a figure which is likely to reach 40 million by the year 2000, according to WHO forecasts, and this is an optimistic hypothesis.
The epidemic has hit both the North and South but by far the worst affected are the developing countries, which account for 80 % of all those infected by the HIV virus. Opportunities for treatment are clearly also unequal and to the detriment of the South. In some countries of Africa and Asia the epidemic has already reached serious proportions, since by decimating first and foremost the workforce, it is tearing the very heart out of the socioeconomic fabric.
In 1986, the WHO launched a world-wide programme to combat AIDS. Europe took over in 1987 and 1988 and the programme has been extended to embrace all the developing countries.
Two hundred and twenty projects in 85 countries have been financed so far, partly from the resources of the European Development Fund, which is practically the sole instrument for implementing a common development policy towards developing countries. It is nearly ten years now since the international community first became involved in trying to limit the effects of the epidemic. Various lessons have been learnt so that future action can be adjusted where necessary.
I set myself the task as rapporteur of establishing priorities to ensure that the AIDS epidemic in the developing countries is no longer seen as something ineluctable. That is why this aid programme needs to be made a top priority. Given the deplorable lack of funds, efforts have to concentrated exclusively on prevention. The lack of funds has a way of cropping up as a leitmotif in European development policy even though Europe is the principal provider of development aid.
ECU 320 million have already been channelled by the Union into combating AIDS in the developing countries but we should still not delude ourselves. If a new drug were to be developed to fight against this disease, its exorbitant price would preclude the treatment of HIV-positive persons in the Third World. The figures circulating are in the order of $15 000 per year per patient. Action should therefore be concentrated on prevention, with the poorest countries given priority as far as possible. We need to invest massively and preventively in countries where the epidemic is still in its early stages since it is here that we have the best chance to stem its spread.
Preventive activities should primarily be targeted at the poorest segments of society and at the groups most at risk since it is they who respond better to this type of information campaign. Information on safe sex mainly consists of advice given to mothers and girls but it should equally reach the male section of the population who tend to underestimate the problem. For the programme to be really effective we need a considerable increase in resources, in addition to a genuine political commitment at all levels and active cooperation between all concerned.
In this respect development aid cuts are deplorable. We need to help stem the tide of the AIDS epidemic by adopting a strategy which takes into account problems associated with underdevelopment such as poverty, overpopulation and malnutrition. It is lack of education that is mainly responsible for these ills. To tackle this, it is necessary to make information on AIDS and its prevention into an integral part of basic health care. We also need to train medical and paramedical staff for this task. The groups concerned should have easy access to information, and especially to means of protection, through the massive distribution of condoms, free of charge or available at a modest price.
It is existing family planning centres that need to offer public information both on birth control and on methods of protection against AIDS. In my report I was trying to redefine the target and high-risk groups. This work involves political figures, representatives of religious communities, teachers, health and education experts. These groups should be persuaded to cooperate on a voluntary basis in screening operations and the introduction of protective measures.
I would like to come out very strongly on the particular need to protect children. Street children are sometimes forced to prostitute themselves if they have no other means of survival. The worst hit are children who are themselves contaminated or who have lost their parents as a result of the disease. There are thought to be several hundreds of thousands of such children in the world.
I would like to conclude by informing you that, thanks to a programme designed to combat sexually transmitted diseases, Tanzania has managed to reduce the incidence of infection by 42 %. These results give cause for hope. I would also like to pay tribute to those NGOs which are able to reach the most vulnerable population groups. Finally, allow me to stress the need for Parliament to do everything in its power - and above all regard it as a question of honour - to adopt Amendment No 18 on carrying out a study which is to look into ways of setting up a solidarity mechanism in order to reduce blatant north-south inequalities of treatment.
It is becoming more and more likely that we shall succeed in wiping out AIDS in the years ahead. The promising drugs now on the market should be accessible to everybody without discrimination between rich and poor, and regardless of race, ethnic group, culture or religion. Let us remember that disease, just like pollution, knows no frontiers; and what is at stake is the future of our planet.
Mr President, the recent conference in Vancouver was actually called 'One World, One Hope' , but it soon became very clear that there are two worlds when it comes to fighting this disease. As the rapporteur has clearly said, the two worlds are distinguished because of the poverty which exists in the developing world. Any medical breakthrough that is achieved comes with a very expensive price tag, a price tag that 90 % of the people affected by Aids simply cannot afford.
A Zimbabwean women who spoke at that conference said that the conference should be renamed 'Third World, No Hope' , and that was her view of the different situation. As Mrs André-Léonard has said, some battles have been won. We have seen educational changes that have brought about improvements both in Thailand and in Uganda. We have seen the STD programme in Tanzania making a significant impact too: the population study there showed a 42 % reduction in the group that they studied. There are too new interventions during the delivery of babies which are also having a good effect on the infections that babies have as a result of an Aids-infected parent. The reduction is something in the region of 8 %, so that again is something worth looking at.
We need to ask the question: why is it that in the case of Botswana, of Asia, of South Africa, we are seeing increases? What is happening in those countries and why is that occurring? I was in Burma this weekend. There they do not actually recognize the existence of Aids and any prostitute found to have a condom about her person is imprisoned and has a statutory jail sentence of one year as a result of that. We need to know also why it is that many of our projects still do not really recognize the vulnerability of women and are, as the Commission has already said elsewhere, very often gender-blind. I would like to know from the Commission what investigations have been done into offering protection that women can use, the drugs which can be used to protect women, and are we working with pharmaceutical industries to do that?
Finally, will the Commission work with drug companies to bring down the prices of drugs under certain licensing agreements, because this is clearly critical to any methods we use to tackling the spread of HIV and Aids?
Mr President, once again I should like to thank the rapporteur, Mrs André-Léonard, on behalf of the Group of the European People's Party, for the work that she has done. I think that we agree on many points, and we have produced some satisfactory compromises and proposals for improving on the common position.
It may be that media interest in AIDS in the developing countries has declined, but in any event it is not a major subject of public debate at the moment. However, there is a continuing tragedy in these countries, and it is important for us too, as the European Parliament, to send out a clear signal and show that we care about the problem.
A number of speakers have referred to the fact that there seems to have been a breakthrough in treatment. Firstly, however, it is still unclear what the long-term prospects are and, secondly, it is also an unfortunate fact that people in the developing countries may never be able to afford the treatment in question. We must recognize quite clearly that action must be taken here. We must try to help everyone, but at present we can only regard prevention - the use of precautions - as the key element, and this is another aspect which should attract increased spending from the budget line. It is also important that we should not adopt any sort of ideological approach in this respect, and I make no bones about that: we all know that condoms are a key to solving the problem, and the most important means of prevention. That is why Amendment No 12 is also important, and the European Parliament should say unambiguously that condoms are a key to solving the problem.
At the same time, it is untrue, despite frequent statements to the contrary, that all we have to do is distribute condoms: we must take into consideration all the problems which prevent people from using condoms. Nor should we be saying that the use of condoms is the only way to avoid AIDS - because that is scientifically incorrect. There are still people who do not need condoms because they do not change their sexual partners - and we should simply state that fact.
But we do have to look after the rest of the population, and that is why Amendment No 12 should receive unequivocal support and has the backing of our group.
I am grateful to the rapporteur and to the House for the fact that we have been able to discuss this issue in a way that is genuinely free from ideology, without ending up apportioning blame, for example to the Church. There were a number of amendments to that effect, which have not been retabled, but - as the relevant amendment says - what we should be doing is promoting a dialogue in cases where religious communities oppose the use of means of prevention. In every religious community, sensible people are working at the grassroots and addressing the problem, and this is something that we should support.
Mr President, I should like to recall that AIDS is increasingly a women's problem. According to research, once infected with HIV, women are more susceptible to AIDS. The risk run by women is 2 to 4 times as great as that which men face. Women also pass the infection on to the next generation. There is therefore a connection between the spread of AIDS and the status of women. If women do not enjoy economic and social autonomy, they cannot impose conditions on their partners as regards sexual behaviour. At the UN world conference on the status of women in Beijing it was stated clearly that it was essential to improve the status of women - that is, enhance it both economically and socially - in order to bring AIDS under control. The common position of the Council now under consideration includes support for women among the measures to combat AIDS. The amendments in Mrs André-Léonard's report concerning increasing men's responsibility in these areas are also very appropriate. Now care must to taken to ensure that, in implementing this decision and selecting projects for support, enough stress is placed on measures to improve the status of women. It has, after all, been observed that the best results are obtained if the AIDS issue is integrated, for example, into projects relating to basic health care and reproductive health care, rather than these being implemented as separate programmes.
Mr President, Mrs André-Léonard has submitted an important and practical report on this issue. I believe it is important to call for resources from the budget heading to be made available for innovative measures. Raising public awareness, communication measures, information and training are all important and necessary, if the further spread of AIDS is to be prevented. There must be support for methods of providing early diagnosis. Reinforcement of the health and social services sectors is also something that we can all support.
Another very important point, in my opinion, is a study of solidarity instruments to improve the treatment of people affected by HIV in the poorest countries: we must support this measure, just as we must support medical cooperation and cooperative exchanges. The promotion of non-discrimination and action to combat stigmatization or the creation of ghettos are extremely important and must be supported if we are to help these people. A crucial reference is made to support for measures to curb the spread of AIDS - and particularly for prevention - and I should like to conclude with a practical proposal: the House has already made numerous suggestions concerning support for condom sales and marketing, and making condoms available free of charge. Another proposal was that a condom production facility should be set up in Africa. I should like to add the following suggestion: tourists arriving by air from the North to the South - and I mean all of them, male and female - should receive, at the airport where they land, a packet of condoms and a leaflet with information about the causes and effects of AIDS.
Mr President, AIDS poses a serious threat to the third world. The number of cases is rising not only in Africa, but in Asia and Latin America as well. Besides the suffering of those affected, there are other problems involved: rising numbers of orphans, the strain on the health care system, and the fact that the impact of AIDS is felt particularly by the sexually active generation, which is also the economically active one. We cannot accept the Council's common position as it stands. Although the text includes a verbal acknowledgement of the efforts that are being made to combat AIDS, there are crucial points where the Council shies away from reality.
What do I mean by that? Firstly, the proposed budget - the indicative amount is ECU 45 million over three years - has been set very low, and that is short-sighted. Anyone with an understanding of the problem knows that we could use ten times as much. No one is giving enough - and that goes for the USA, the Gulf States and Japan too - but we shall not help the situation by setting a bad example.
Secondly, Parliament called for special emphasis to be placed on the role of the mass media, and on using the mass media to raise awareness. This is particularly important in countries with a high level of illiteracy, and with limited personnel available for awareness-raising measures. Unfortunately, the Council has rejected our proposal - and that is unacceptable.
Thirdly, in a compromise between the socialists and Christian Democrats, Parliament came up with a formula on the following lines: we wish to see the European Union entering into a dialogue with the religious communities which continue, for religious reasons, to reject the use of condoms. This has been deleted. I could have understood it if the Council had said that a regulation was the wrong place for expressing such an intention but, at the same time, had decided to pursue it. But it simply deleted the proposal without putting anything in its place, and that is a failure to face reality.
When an African miner is away from his family for three months, saying the rosary and going to church are not the only things that he misses. Then when he comes home, he infects his wife and brings the disease into the village. In deleting this paragraph, the Council is out of touch with reality. I have been a Member of this House for 17 years. Although we are away from our families for only five days at a time, I have never found it to be the case that all my fellow Members are happy to say their prayers and go to bed alone.
Thank you very much, Mr Schmid. Examples can sometimes provoke comments which I shall not make.
Mr Kouchner, you have the floor for two minutes.
Yes, Mr President, I am going to abstain, no pun intended. To get to the point, let me say how happy I am to have read and heard Mrs André-Léonard's report. It is an important document, indeed.
Nothing is more important in fact than to have the courage to challenge taboos, as Mr Liese said, and call a spade a spade. Yet you know how we tend to reason today. As things are getting better in the rich countries, Mr President, we tend to think that after all they might pick up one day in the poor countries as well. Far from it, let us not delude ourselves. It is enough to quote just two figures on life expectancy here. It is little known, as has been pointed out on several occasions here, that the mortality rate is such both within the most active groups of the population, that is the young and those who work, as well as within the inactive groups that in some countries in Africa life expectancy is going to decline: by ten years in Zambia, eight years in Tanzania and several or more years in Rwanda. This means that people are affected even in their everyday life.
I would like therefore to stress one point: there should have been more dialogue and, incidentally, as a former health minister I have received requests from religious authorities working behind the scenes who have been trying to save and prolong lives. That could have been a fine dialogue indeed and I support Mr Schmid on that. But to keep things simple, I think we have to seize the opportunity presented by Amendment No 18.
We have talked a lot about this Amendment No 18 with the Commission. The Commission feared that in research on therapeutic solidarity we would get to the point where there are two worlds, two types of individuals and two diseases: there are those who, particularly in our countries, can afford treatment thanks to three-drug therapy which, as we know is very expensive and those who cannot afford it. Health in France costs 12 000 francs per person per year. In Africa we are talking about 10 dollars. So we need to study the problem together and I make this appeal to the Commission representative: we need to work together in order to go beyond theorizing and in order that, as Mrs Kinnock was saying, by trying to get the laboratories to cut their costs, and by acting here at the very centre of prevention systems as well as in each country we should all contribute and set up a solidarity fund financed possibly by Europe. This idea needs to be discussed so as not to find ourselves once more in the shameful position of having to say to third-world countries: we have no treatment for you, you cannot afford it, just keep spreading the disease, we shall treat ourselves. As Mr Liese has said, we do not know the future, but threedrug therapy is an important step forward. Come on, let us work together so that therapeutic solidarity does not remain an issue solely for this Parliament.
Mr President, ladies and gentlemen, I would like first of all to thank Parliament for the care that it has taken over the second reading of the draft regulation on HIV/AIDS-related operations in developing countries.
My thanks go in particular to the rapporteur, Mrs André-Leonard, for the exceptional calibre of her report, as well as to Parliament as a whole. The Commission attaches great importance to the continuation of its actions to help developing countries cope as effectively as possible with the repercussions of the AIDS epidemic which is continuing to spread in a worrying way in most of the developing countries. The Community programme launched in 1987 in close collaboration with the other aid donors, and in particular with the World Health Organization, has evolved gradually from being an emergency action programme into a structural and multi-sectoral approach.
The recent discussions on the draft regulation, with Parliament at the first reading and with the Council, culminated in a joint concern to develop Community interventions in this field around five primary objectives.
First, at reducing the spread of the AIDS epidemic and of other sexually transmitted diseases via prevention. In reply to Mrs Kinnock's question I can inform her that a study in collaboration with the drug companies on achieving the highest possible levels of prevention is under way at this very time. Cost is not something that we have discussed at this juncture, but we do intend to initiate another study, again with the drug companies, with a view to minimizing the cost.
Second, at reinforcing health and social services so that they can cope with the growing demands of the spreading epidemic.
Third, at assisting governments and communities to take fuller account of the socio-economic repercussions of the AIDS epidemic.
Fourth, at developing scientific training.
Fifth, at combating discrimination and the social and economic exclusion of persons affected by HIV.
As regards the amendments, the Commission is able to accept a number of them which seek either to provide elucidation or clarification of the nature of the funded measures, or of the means of their implementation, or relate to the approval procedure for individual measures. We can thus accept Amendment No 1, which seeks to bring the other sexually-transmitted diseases within the scope of the regulation, Amendment No 2, which states that measures funded under the specific budget heading should be innovative in character, the first part of Amendment No 11 emphasizing the need for the promotion of more efficient diagnostic methods, Amendment No 18, on the initiation of a study of a solidarity instrument to improve the treatment of people affected by HIV, Amendments Nos 6 and 25, which seek to delete the financial reference amount, and Amendment No 26, on opening up invitations to tender and the award of contracts to other developing countries.
The Commission is also able to accept the first part of Amendment No 28, which includes the text of the Commission's proposal on the type of committee to be called on to deliver opinions on specific measures. As regards certain other amendments, the Commission considers that their content has already been taken into account in the text setting out the common position. I refer to Amendments Nos 4, 7 and 9, the second part of Amendment No 11 and Amendments Nos 13, 16, 17 and 19. Lastly, a number of amendments, which could be acceptable as far as their substance is concerned - and we agree with their substance -, need to be framed differently. I refer to Amendments Nos 5, 12, 14 and 15, the second part of Amendment No 20 and Amendments Nos 21 and 27.
The Commission cannot, however, accept Amendments Nos 3, 8 and 10, the first part of Amendment No 20, Amendments Nos 22, 23 and 24, the final part of Amendment No 28 and Amendment No 29. Certain of those amendments do not, in actual fact, accord with the objectives and methodologies of the Community programme. I think, in particular, of Amendment No 8, which hints at a limitation of respect for cultural and religious characteristics and thus does not accord with the strategy of the programme which is centred for the most part on promotion of dialogue on the aspects in question.
Likewise, the precise definition of high-risk and vulnerable groups - refugees, migrants - attempted in Amendment No 10 and in the first part of Amendment No 20 is deemed inappropriate, given that it could militate against and stigmatize the groups in question. Amendment No 3, which introduces the hypothesis that HIV infection alone may not lead to AIDS, cannot be accepted because the hypothesis has been scientifically disproved.
In addition, the Commission finds certain amendments unacceptable because they would either, as in the case of Amendments Nos 22 and 24, place too many constraints on the management of the programme or generate institutional problems in connection with the meetings in public of the committee, the second part of Amendment No 28 being the case in point in the latter regard.
Lastly, some amendments are unacceptable because they do not sit well with the reality and operational conditions of interventions in the HIV/AIDS field. I refer to Amendment No 23, relating to a financial contribution from local partners, and to Amendment No 29, which proposes wide-ranging consultation on the establishment of the general guidelines.
Mr President, ladies and gentlemen, I would like to thank you for the interest that Parliament is showing in this problem and to emphasize the Commission's determination to continue its efforts to get to grips with the major challenge posed by the AIDS epidemic.
Thank you very much, Mr Papoutsis.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Energy efficiency - gas and electricity
The next item is the joint debate on:
the recommendation for second reading (A4-0350/96) on behalf of the Committee on Research, Technological Development and Energy, on the common position adopted by the Council with a view to the adoption of a Council Decision concerning a multiannual programme for the promotion of energy efficiency in the European Union - SAVE II (C4-0375/96-95/0131(SYN)) (rapporteur: Mrs Bloch von Blottnitz); -the report (A4-0268/96) by Mrs McNally, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Directive to introduce rational planning techniques in the electricity and gas distribution sectors (COM(95)0369 - C4-0030/96-95/0208(SYN)).
Mr President, the discrepancy, in the Council's case, between what is said and what is actually done is particularly striking. I should simply like to remind the House once again of the high-sounding commitments that were made after Rio and Berlin: reducing CO2 emissions to the level of 1990 was to be our foremost task, our most important task, a challenge, and so on.
However, the only programme that the EU currently possesses for making even a start on what is required is SAVE II. But anyone thinking that the Council would be actively supporting that programme is in for a disappointment. The Council's preferred option would be to get rid of the programme completely. This attitude is all the more difficult to understand when, for instance, a Commission study informs us that energy consumption will rise by 1 % a year until the year 2000, and not only that, but we depend for 70 % of our energy on imports from third countries.
However, we now know that the very cheapest form of energy is energy saving, but anyone who thinks that this will mean plenty of money for the SAVE programme is in for another major disappointment. On the contrary, SAVE II is turning into a face-saving programme for the Council, and it is fair to say that it is virtually falling apart. The Commission had planned to spend ECU 150 million over five years. While that may not be much, it is something. Then the Council says the figure is to be ECU 45 m - or preferably a little less. Yet when I take a look at the 1997 budget heading for tobacco, I see the figure of ECU 1032 m for just one year! I do not wish to embark on that debate now, or to make an issue of our programmes in the area of preventive health care. We also spend millions on demonstrating the harm that smoking does. I simply mention this as an illustration of the kind of madness that sometimes goes on in this House.
I should also like to remind you that we used to have a programme called THERMIE II. This was something else that the Council criminally neglected. The purpose of THERMIE II was to introduce renewable forms of energy - and that too would have been useful, but the lobby groups always oppose such measures, and nothing happens.
Furthermore, there is a total absence of objectives or planning in the Council's common position. It remains general and non-binding. As for the evaluation of SAVE II, it seems to me that evaluations are now carried out so that the subsequent action taken can be the opposite of what they recommend. There is still, for example, no legislation on heating buildings, or on the fuel consumption of vehicles.
And what about combined heat and power generation? The evaluation of SAVE I clearly showed that legislative measures produced the greatest effect. While we could understand that less money is available, we ought then to be saying that we should like to see legislation instead. But what is now being planned and is destined for implementation is a truly crazy arrangement, inadequate for the tasks that we are facing. In general terms, vast amounts of energy are being wasted in the EU as a whole. If we really wished to make savings, we could save 30 to 40 % over the next five years simply on heating buildings, by using combined heat and power technology, for example. What we are doing now is heating up the atmosphere. When it comes to car fleets, the rule is still the bigger the better. Fleet cars consume 10 to 20 litres of fuel per 100 kilometres. That is madness, and a crime against the next generation!
For all these reasons, the Committee on Research, Technological Development and Energy has retabled the same amendments that eventually received almost unanimous support at first reading - and I am grateful to it for that. I would reiterate that if we really implemented serious energy-saving measures, we would gain a double dividend: savings on both energy and costs. Consider, if you will, what it is costing us to repair the damage to the environment! And then there are the tens of thousands of jobs that would inevitably be created. We behave as if we had full employment in the EU. As far as I can see, the reality is quite the opposite!
There are many reasons why it is time to start behaving sensibly. I fail to understand why we are not already doing so, but then I am not a member of any powerful lobby, I only work for hard-up environmental groups, and they do not yet have the necessary influence here. We shall therefore continue tinkering with the problem, without effecting any significant change.
Mr President, I congratulate Mrs Bloch von Blottnitz on her speech. I will read her an expression of support. It says: ' We support the SAVE II programme. It is rational and sensible and makes a valuable contribution to the Commission's and Member States' work on energy efficiency.' She will be astonished to learn that that is the official view of the United Kingdom Government. As she says, if they really thought that, why did they not vote some more money for the programme? Indeed Parliament, in its budgetary process, is trying to do exactly that. I think that is unanimous throughout Parliament.
I think it is particularly important that the regional aspects of SAVE II are emphasized. This is an ideal mechanism for bringing in these measures at regional, city and island level. I agree with Mrs Bloch von Blottnitz that the suggestions for committees are completely flawed and will stop the work happening in the way we want it. I agree with her too that legislation is the best way to bring about a change in attitude and behaviour in the European Union.
On that note I turn to the draft directive on rational planning techniques, a horrible title. It sounds like something from the Soviet Union. However it is in no way daunting and difficult. It is a very, very lightweight directive - in boxing terms a fly-weight directive. It has been considerably amended by the Committee on Research, Technological Development and Energy. I have to say that some of the criticisms levelled at the Commission's document were justified in that there was some confusion between terms like integrated resource planning and others. As amended it is really a document that can help. It has to be considered in the context of an approaching single market in electricity and then gas. In that context all it says is that we would like plans produced evaluating energy resource alternatives on a single, pre-agreed economic basis. Member States will have very considerable freedom in deciding how to bring in these plans, who will bring them in, how they will be evaluated etc. It is targeting households and small firms. Large firms have already learnt that you must use energy sparingly.
In my view this is a single market issue, primarily in that context. I think the legal base as suggested by the Commission is the wrong one. I know that the Committee on Legal Affairs and Citizens' Rights, in a very poorly attended meeting came, to another point of view but I cannot agree with them. I think they must reconsider the context of this directive and what it is aiming to do. So I maintain my request for a change of legal base. It is, however, also a highly important environmental issue affecting climate instability. There is a potential saving of 20 % of energy demand largely through households and small firms. With that you would prevent the emission of two tonnes of CO2 per person per year. We would save 20 % on unnecessary imports of fuels. It would cost us 20 % less in terms of capital investment to build energy generating and transmission capacity. We would create jobs, money would not be spent uselessly on energy and would be available to be spent on other things, helping the economy.
New Member States who want to join the EU would have to meet the standards of planning which would enable them to change from their currently quite appalling record on wasting energy. The idea is that gas and electricity distributors sell warm houses, cool fridges and a guarantee that your television and your hairdryer will work. They do not sell as many electrons and therms as they possibly can. They do not make their profit in that way. We must have a system that allows them to provide the warmth and the coldness, etc., and still make a profit.
We know how to do it. There is no big mystery about how to be more efficient in our use of energy: the technology is very well known and, of course, it is exportable technology; it is something that we could sell all over the world.
Households on their own do not have sufficient motivation to be energy efficient. It is, therefore, very important that we bring in the distribution sector if we want these millions of households across the EU to change their ways. I have to say that large and powerful energy producers have been obstructive and have deliberately misrepresented this directive. We have made changes following their suggestions. They are still not satisfied. Frankly, they never will be satisfied.
There have been some suggestions that a recommendation rather than a directive would be adequate. No, it would not! The voluntary approach has not worked and will not work. There has to be more than simply exhortations and fine words.
This is an opportunity to put some reality into our fine words at Rio, which cannot be repeated at Kyoto without a change of action on our part. So I ask the Commission: what is its stance? What will it do in order to ensure that the very sensible thinking in this directive is communicated to Member States in a way that makes them realize the benefits and stop their obstructiveness? That is very important to this Parliament, so that we can do the things I mentioned earlier - in relation to jobs, competitivity, the environment - and do them in a way which gets the approval of the Member States. The challenge is upon the Commissioner to ensure that this happens.
Mr President, ladies and gentlemen, you have heard what has been said: the House supports the SAVE II programme because, in the Council's declarations at the Rio and Berlin conferences, the European Union gave at least a political commitment to taking active measures to combat climate change. And Parliament, at least, intends to honour those commitments and the promises that were made. If we really wish to reduce CO2 emissions to 1990 levels by the year 2000 - if that is our objective - then we need to make a substantial contribution to rationalizing energy use. To do that, however, we need more money than the ECU 45 million which the Council has proposed as a reference amount for the programme budget.
The Committee on Budgets attaches particular importance to Amendments Nos 5, 12 and 13 to the common position.
On Amendment No 5, we support the call to prevent duplication of effort, and we are in favour of close coordination between SAVE and the other energy programmes.
On Amendment No 12, we still take the same view that we did at first reading: the legislative hierarchy requires it to be made clear that the Commission derives its authority to manage the programme from the Treaty, and there can be no watering down of that provision by means of a procedural rule.
As regards Amendment No 13, we are not in favour of this mixed Type 1 and Type 2 committee structure. The only effect of this attempt to renationalize Community policies would be to increase the proportion of the costs that is spent on administration. In any case, we already expressed our view at first reading that, to keep costs down, the advisory committee should contain only one representative from each Member State.
Rigorous budget management is what we wish to see. But it is precisely at times of increased need for rigorous budget management that we must implement a meaningful programme - one that is adequately funded and will make a more than significant contribution to the protection of the environment.
You have already heard what Mrs Bloch von Blottnitz and Mrs McNally said: we know that national budgets are under pressure because of a reduction in tax revenue due to high unemployment and the steadily rising expenditure that is associated with it. There is little economic or scientific innovation - and this is where we ought to seize the opportunity with both hands. It has been convincingly shown that investment in reducing energy demand will create many more jobs than will result from any equivalent expenditure on energy supply projects. A strategy for energy saving has positive net results in term of employment.
Employment generates tax revenue. Tax revenue relieves the pressure on the budget. You see, more effective savings can sometimes be made by spending additional money in a budget line meaningfully, rather than by indulging in a kind of axe-wielding frenzy!
Mr President, I would like to congratulate Mrs McNally on what I think is an excellent report and on the very good hearing that she organized on this subject in Parliament. She has covered much of the ground as to the reasons behind her proposals. I do not wish to go into the statistics in great detail, but it is clear that we could be saving 20 % of our fossil fuel imports - some £12 billion worth of energy every year - if we were to adopt the kind of proposals put forward here. We would cut carbon dioxide emissions, we would cut business costs, we would create jobs in the energy-saving industries - by one estimate, some 3.4 million job years.
When the Committee on Economic and Monetary Affairs and Industrial Policy considered this report the main question to us was whether rational planning techniques were compatible with a liberalized energy market and with common rules for an internal energy market. We found that they were. The experience from the SAVE programme, the support from industry and from the 34 utilities that have tried them showed us that much can be done. But there is a natural conservatism in the energy industries. We need a framework which makes it legally and economically viable for distributors to become energy service suppliers rather than commodity traders and which urges them in this direction.
I believe that we need a study from the European Commission of the job-creating potential of investment in energy-saving technologies and the opinion drawn up by my committee calls for this. But we regret, too, that the Energy Council has had no substantive discussion of the question of rational planning techniques. Our governments seem to be rushing headlong into a liberalized energy market in pursuit of the dream of a market where more and more energy sold means greater and greater prosperity. We have known for over 20 years now that we cannot go on like this. We cannot have our energy ministers indulging in bouts of collective amnesia every time they meet in Brussels. I urge support for this report.
The Commission proposal to introduce rational planning techniques in its arsenal of energy policy measures is a good proposal. I believe we are all in agreement on that. In any event the intentions are good and I agree with the rapporteur's analysis of the necessary improvements. I think we support her in trying to strengthen this proposal.
Why is it a good initiative? There are three reasons and these are widely referred to in the Commission's explanatory memorandum: optimum allocation of available capital; the greatest energy autonomy; and especially a reduction in the impact on the environment as a result of relying less on fossil fuels. I would like to draw attention here to the fact that the Commission and Council have pledged to stabilize carbon dioxide emissions by the year 2000 at 1990 levels. Now we know, as the Commission itself admitted, that this will not be possible without changing our policy. So if we do not change a number of important environmental and energy policy mechanisms, we shall not be able to keep this promise.
I would like to remind you that our Parliament, among others, has decided to go even further and, faced with the building up of the greenhouse effect, to cut carbon dioxide emissions by 20 % by the year 2005. Under these circumstances how can we do what the Commission does and dwell on ambitions and pertinent objectives and then put forward timid proposals. Yes, it certainly needs to be said that these proposal measures are particularly timid. Firstly they leave the initiative to the Member States, and then say that it is necessary to persuade distributor undertakings to move in this direction. I believe that with such a lack of determination we are surely not going to succeed in implementing this directive and even less in getting the environmental protection results we want.
Moreover, I am surprised that some Members and some groups would rather see a simple recommendation than a directive. Now this is being totally illogical. It is obvious that we need a strong directive as well as a framework directive and this is quite rightly what the rapporteur is suggesting.
Allow me to make a number of additional remarks in conclusion. I feel if we want to produce results it is essential to draw attention, as we do in Amendment No 10, to the need to break the energy sector's vertical integration - particularly in electricity. If producers, distributors and suppliers constitute one and the same enterprise, it is difficult to see how this directive could have a really effective impact.
This is the reason why I insist on this Amendment No 10, which I hope will be voted through.
Mr President, I shall not be talking much about the SAVE II programme. I think Eryl McNally has said everything that needs to be said about the Socialist Group's support for Mrs Bloch von Blottnitz's report. I was going to have a small joke with Mrs Bloch von Blottnitz but as she is not here I shall save it for when I meet her in private if you do not mind.
As regards Mrs McNally's report on rational resource planning, I would like to draw attention to one of the problems. I am not at all surprised that some groups have been thinking in terms of having the directive replaced by a recommendation although I myself am against it and would personally prefer to see a directive, as does the Socialist Group.
If we all agree about the need to control both supply and demand in the energy sector, it is also clear that we must once and for all take a firm line even if we steer a middle course. We cannot both say that we want the most deregulated possible internal energy market and claim in the same breath, as the Commission does, that we need integrated or as we say now 'rational' planning of energy resources. The Commission is basically unaware of the fundamental incompatibility of these two schools of thought.
I have naturally read with interest the Wuppertal Institute's report and if they cannot see any incompatibility then it because on the one hand the internal market is only likely to be liberalized to a moderate degree - and personally I am delighted with this - and because on the other rational planning is going to remain very largely a pipe dream. In other words, in these circumstances there is no real incompatibility between the two approaches. But in the future the Commission will have to be very careful not to tip the balance decisively one way or the other. This is not going to happen now, Commissioner, and we thank you but in the future we must not allow the tension between the two poles to be too great or incompatibility will be inevitable.
What was also evident in this affair was the need to decide at what level this problem of integrated planning should be dealt with. In a purely personal capacity, I would like to make a suggestion on this matter to the Commissioner. After the adoption of the directive on the internal market he might perhaps like to discuss in a Commission opinion whether there is a case for considering the notion of rational planning as an aspect of public service obligations. I believe that this might encourage a number of distribution and supply undertakings to take steps in line with the Commission's thinking.
We shall of course support the amendments tabled by Mrs McNally and taken on board by the Committee on Energy and Research as they achieve greater precision, particularly as regards the assessment of ecological and social costs. Here again I would like to say how far this recommendation accords with the European Parliament's wish for harmonization.
Mr President, the core objectives of the SAVE multiannual programme are very laudable. Other speakers have mentioned them so I will not repeat them. I would just like to draw attention to two specific features of the SAVE II programme which are truly worth bearing in mind. Firstly, it is based on an evaluation of the first programme and reinforces action, namely the pilot schemes, which is already in progress and, secondly, it introduces new measures to improve on-going evaluation. We view those two features of the SAVE programme as very important.
The programme sets many complex objectives of a specific nature, and for that reason a substantial increase in its budget was proposed. We ought to recognize, of course, that the plethora of objectives does perhaps impede a clear appraisal of the priorities and complicate the programme implementation procedure, whereas a clearer and disciplined setting-out of the objectives would do more to safeguard its effectiveness. Furthermore, certain of the rapporteur's amendments opt for legislative measures on a number of matters, whereas the programme attempts to avoid going down that particular road. We in this group wonder whether this is the best way of tackling the serious energy and environmental problems facing us today, and whether the insistence on a legislative approach just makes the programme even more inflexible. The programme's genuinely ambitious objectives are inevitably enfeebled by the Council's desire to reduce the funding to ECU 45 million - which works out at only ECU 9 million annually - from the ECU 150 million originally sought by the Commission. We are saddened by the fact that this - one might say - fatal cut in the funding entails a retreat by the Council from its initial solemn declarations concerning an abiding environmental policy consistent with the Rio and Berlin conferences, and that it also, essentially, destroys any possibility of effective intervention by the Union to protect the environment and improve energy policy. So it is a pity that Parliament has not shown a bit more determination and taken its co-responsibility for the drafting of the budget more seriously, and that it has not sought to renegotiate the matter with the Council before proceeding to its vote.
Mr President, ladies and gentlemen, I must say how extraordinarily important is the SAVE II programme which we are discussing and which, in its principles and objectives, is the continuation of the first SAVE programme, which came to an end in December 1995, and which would fit in to the framework of improving energy efficiency and reducing the emissions of carbon dioxide, whose harmful consequences on our planet are infamous.
The questions of energy and environment are on the agenda and there are other interfaces of greater interests calling for more action and discussion, more thorough examination and joint planning, namely: energyenvironment-transport, environment-agriculture, energy-industry-environment and environment-tourism.
The proposal for a Council Decision on this multiannual programme is, as a whole, a good document, and in particular it sets clear objectives on efficiency and energy yields and improvements in the rational use of energy. It includes various measures and activities, in a wide spectrum of interest to all Member States and their regions. However, and this is where my group disagrees with the recommendation made by Mrs von Blottnitz, the finances earmarked for the SAVE II proposal are too small for the financial period 1996-2000 - they should be at least 150 MECU.
When there are so many initiatives of very debatable scope or success being satisfactorily funded in their respective budgetary lines, it is inadmissible that a programme of such interest for the very future equilibrium of our planet should begin with such low budgetary funding.
On the other hand, we should also plan for more actions possibly to be contemplated by SAVE II, in the fields of research, demonstration, information and training, or in that of technical and technological cooperation. Also, the level of public and private investment in the energy sector could and should be higher in the case of the peripheral and ultra-peripheral regions and the islands where the degree of development is also, in this sphere, far below the European average.
Mr President, ladies and gentlemen, Commissioner, on behalf of the Liberal Group, I should like to congratulate the two rapporteurs on their excellent report.
The Union's energy policy has a prominent place on the agenda this week, with six reports on energy to be debated, two of them legislative ones. A common objective in all these reports is the efficient use of energy or energy-saving measures, yet the Council has reduced the budget for this to ECU 45 million spread over a five-year period, which just goes to show what kind of priority energy and the environment are given in Europe. The future energy situation in Europe and worldwide will primarily be determined by how we deal with our environmental problems. Why is it then that the Union does not have an integrated common policy for energy and the environment? Why do we always talk about energy and the environment as if they were two different fields? The fact that we are to look at all the energy reports this week separately from the action programme on sustainable development is just one example of this. As if environment costs did not hit us just as hard as energy costs!
My group therefore cannot understand why the Council is offering a sop to the SAVE programme by drastically cutting the reserved budget, and we therefore support the rapporteur's amendments to remove the financial framework from the common position. Parliament's budgetary powers must not be affected.
Moving on to the report by Mrs McNally, rational planning techniques in the electricity and gas distribution sectors are important instruments for reducing CO2 emissions, since energy suppliers and distributors are in a position to encourage their customers to consume less energy.
A number of Member States, including the Netherlands, have expressed doubts as to whether this directive is really necessary, since their energy sectors are already taking action in this field. But in most Member States, nothing is being done to promote the efficient use of energy. That is why my group feels that European legislation is needed and supports Mrs McNally's report. I also agree with the points Mr Watson made about this a moment ago.
Finally, as I said earlier, the future energy situation will be determined not only by our environmental problems, but also by the growing energy consumption in the developing countries. Alternative sources of energy are required. The supply of fossil fuels is finite, and they cause CO2 emissions and possibly also climate change. Renewable sources of energy are an alternative, but as yet they are too expensive to use on a large scale and therefore do not meet the criteria for use as a permanent energy supply. So this is all the more reason to continue the development of these renewable energy sources, which would show that we are taking a long-term view of our energy needs and of our need for a sustainable environment. Our view in the Liberal Group is that this is a sustainable option.
Mr President, I wish to begin by congratulating both rapporteurs, but I wish to focus on the report by Mrs McNally. We are looking at quite a number of reports which make pains to point out our failure and miserable position vis-à-vis the forecasts and commitments made at the Rio Summit. Here we are debating a Directive which, in order to introduce rational planning techniques for increasing energy efficiency, is mainly concerned with the quantitative aspect of energy consumption and I wish to point out that we are not speaking in this Directive of renewable energies. That is another debate. Here we are referring to planning in order to achieve energy efficiency in precisely those energies which are the most consumed and the most polluting.
Other reports will look at the problem of the quality of the components and attempt to reduce their polluting character: sulphur emissions and other major emissions from petrol and its other components.
I would just like to say that I do not agree with the suggestion that we are doing nothing. The measures proposed by the Council in certain directions are very tough on the sector's companies, and are costing billions of ECU, which also means transforming refineries, etc. However, I would like to point out that Mrs McNally's proposal has resisted the temptation which we usually give into in this Parliament, viz. to tighten the screw much harder than the agreement reached in the common position of the Council. However, this planning of rational energy saving techniques has not been exploited to introduce ingredients of industrial conflict. I think that that is the very great merit of Mrs McNally's position and I must therefore congratulate her on her report.
Mr President, ladies and gentlemen, when politicians are in charge of everything - and that is all very well in itself - they get things wrong. And when the European Union is in charge of everything - which is also all very well in itself - it gets things particularly wrong, because it has an unfortunate tendency to attract criticism for what it does. That danger is present once again with the proposal for a directive on integrated resource planning. Behind this arcane concept lies something that is basically worthwhile.
The idea is that energy suppliers should invest not only in supply, but also in the efficient use of energy. In other words, they should be providing services rather than simply selling something. Of course, in many instances, this worthwhile activity is already going on and the companies are taking responsibility for it, but in our opinion - and in my own opinion too - it is not sufficiently widespread. The intelligent thing to do, therefore, would be to make an appropriate recommendation and to rely on good examples and competition. But if instead we wave a big stick with new legislation - a directive at EU level - then four brief comments are required.
Firstly, the proposal takes no account of the aspect of subsidiarity, which we are supposed to make a point of respecting.
Secondly, the proposal carries the whiff of a new bout of planning, new authorities and controls - in a word, of bureaucracy, with an extensive new planning apparatus for which the taxpayer has to foot the bill.
Thirdly - and I shall be blunt about this - it is disturbing to see how Parliament can sometimes duck and weave on the question of legal bases, in this case actually opposing the decision of the Committee on Legal Affairs. The concern here is less about meeting the conditions for establishing a base upon which actions can be authorized than about whether the decision is to the advantage of everyone taking it. I hope that the European Court of Justice will address this issue at some stage.
Fourthly, when I go on to read that the energy providers are supposed to set up two companies to offer third-party financing, then I have to wonder in all seriousness what the point is of Europe being well catered for by all kinds of banks. Are energy providers now to take over banking too?
In a nutshell, we believe it is right to be concerned about this issue, but this is the wrong legislation. For that reason, we shall be abstaining as a group.
Mr President, an assessment report on the SAVE I programme has confirmed, as my colleagues were saying, that Community action in this field, which seeks primarily to reduce carbon dioxide emissions in the atmosphere and to promote energy efficiency, has been justified and useful. Unfortunately, the report also finds that the results achieved have been on the modest side. Of course the SAVE I programme was allocated only ECU 35 million - also a modest sum one must admit. The results obtained merely reflect the qualityprice ratio.
Today we see the second reading of Mrs Bloch von Blottnitz's report, which ensures the practical and concrete implementation of quantifiable actions. Having myself chaired a regional fund for energy efficiency, I am fully aware of the demand for these funds. Today we can witness how the Commission and Council are drifting off course. Together they are increasing the number of Community initiatives, together they are proposing extending, or rather opening them up, to central and eastern European countries, and together they are the same time cutting back funding. Policy is a matter of choice. If the usefulness of this programme has been demonstrated, let us give it the means to be operational, and if the aims have to be realistic, then so should the means. ECU 45 million are not going to help achieve these aims! Political will by necessity expresses itself as a financial commitment.
Mr President, there are a number of questions I should like to ask on this topic, the main one being whether the Commission proposal is still on the table? I have heard rumours that all 15 Member States have rejected it in the Council.
I should therefore like to ask the Commission what the status of proposal COM(95) 0369 is at the moment. The answer to this will very much influence how we deal with the McNally report.
The subject of this document is a very complex one, and the terms RPT, or rational planning techniques, and DSM - demand side management - are bandied about very freely in the proposal and the amendments.
I do not think this is the right way to go about things. What does the Commission think of the idea of converting the whole proposal into a sort of recommendation to the Member States to work on demand side management?
The McNally report is also in favour of introducing legislation, but I find this a very heavy-handed approach to something which is really a matter for private industry to tackle. This is also why I would criticize the Commission proposal. In my own country, the Netherlands, we have already more or less finished with demand side management, and the conversion of the distribution companies into providers of energy services, which is what the Commission is proposing, is already a fait accompli .
However, my main question is still whether the proposal still exists as such? If so, what does the Commission intend to do with it and with Parliament's amendments, in view of the position which the Council has adopted?
Mr President, ladies and gentlemen, permit me first of all to thank the rapporteur, Mrs Bloch von Blottnitz, for her important contribution to this debate on the common position of the Council concerning the SAVE II programme.
Everyone is conversant with the fact that lack of progress on the energy tax issue is one of the factors which have impelled us to develop the SAVE II programme, which as an initiative is, of course, more wide-ranging and comprehensive. But SAVE II is certainly not the only energy sector measure that the European Union will have to adopt in order to meet its commitments on the reduction of carbon dioxide emissions.
Together with energy-saving, we must promote the use of renewable energy sources. On this point I take the opportunity to notify the House that within the Commission I have already presented a proposal on the development of an integrated strategy for the promotion of renewable energy sources which, I hope, will receive approval next week. Naturally, I will be in a position fairly soon to discuss that proposal with the European Parliament, both in the Committee on Research, Technological Development and Energy and, of course, in theHouse.
All of us here today agree on the urgency of the need, and not just as far as protection of the environment is concerned, to convince our citizens and industry and the state decision-making bodies of the wisdom of investment in energy efficiency. Exploitation of the very considerable potential for energy-saving will reduce our dependence on energy, revitalize industry, cut public spending and give an impetus to the use of new energy technologies. In addition, and perhaps this is the most important thing, it will generate a substantial number of new jobs and contribute to the creation of a new branch of industry, of a branch dedicated to investment in rational energy use.
The SAVE II programme will continue to promote the energy consumption label and the standards for energyconsuming equipment. We shall continue to coordinate and provide additional support for the measures taken by the Member States to promote energy efficiency and better dissemination of information. We shall seek to promote greater cohesion between the regions via improvement of the transfer of know-how on aspects of energy-saving strategy from regions with a developed energy efficiency dynamic to regions which are significantly behind in that respect. In addition, we shall be working for the establishment of an energy management dynamic at regional and urban level and in small communities; of a dynamic, that is, which will promote the development of endeavours to improve energy efficiency where such endeavours can have maximum impact and, of course, bring benefits to the consumer. Lastly, we shall be monitoring energy efficiency progress on an ongoing basis.
Allow me, Mr President, to recall the view expressed by the rapporteur, which is totally in line with the position of the Commission, concerning the programme budget. SAVE II is a response by the European Union to environmental and energy challenges. However, with a five-year budget of ECU 45 million it is obviously not going to solve problems by itself. Nevertheless, the programme is an important tool and will yield results - but only if it has the full support of all sides. For that reason, I invite you to view the SAVE II programme as complementary to actions embarked on by the Member States, and I urge you, ladies and gentlemen, to combine with us in a joint and essential effort to get the budget for the programme increased. Without a satisfactory level of funding for the programme it will be extremely difficult for the Commission to meet its commitments on the reduction of carbon dioxide emissions. And the Commission will not be alone, because the political leaders of the Member States will themselves find it difficult to meet the commitments that they, too, have entered into.
Turning now to the amendments, I would like once more to commend the rapporteur's contribution and to say that the Commission can unreservedly accept the three Amendments Nos 6, 7 and 11 relating to the financial reference amount, and also Amendment No 4. We can also accept parts of Amendments Nos 1, 5, 8, 9, 12, 13, 14 and 15, and, in fact, if they were reframed we could accept them in their entirety. Concerning Amendment No 13, I would like to recall that the Commission agrees on a Type 1 committee, without the time-limit that it had proposed, but cannot accept the other proposed changes relating to itself. The Commission is empowered to propose legislative measures to improve energy efficiency in the Union, and does intend to do so in the future, but only after other possibilities, such as self-binding agreements with industry, have been exhausted.
Allow me, in addition, to make the more general point that the taking of legislative initiatives by the Commission is not dependent on adoption of this programme. That being so, the sections of Amendments Nos 4, 8, 9 and 15 which refer to the strengthening of the Commission's legislative initiative are not necessary in this proposal. Amendment No 9 in part and Amendment No 10 refer to new actions of a minor nature and to the funding of them. Some of those actions are included in the Commission's text and some fall outside the scope of the text. For that reason those amendments cannot be accepted.
Amendment No 14 in part and Amendment No 16 reduce the flexibility of the programme management procedures and likewise cannot be accepted. Nor can the Commission accept Amendment No 2, because it is considered that SAVE I has, indeed, contributed to the improvement of energy efficiency in the Union. Lastly, the Commission cannot accept Amendment No 3 because we believe that the objective of 1.5 percentage points is too ambitious and would be very difficult to achieve.
At this point, Mr President, I would like to thank Parliament again for all the effort that it has put into expressing its view today, and for thereby making possible the final adoption of the programme by the next Energy Council on 3 December.
Turning now, Mr President, to Mrs McNally's report on rational planning techniques, I wish first of all to thank her for her truly excellent report. The draft directive on rational planning techniques in the electricity and gas distribution sectors is a particularly important proposal which is linked with the policy on energy efficiency and with the strategy to reduce carbon dioxide emissions in the European Union and, as such, will have a direct bearing on the achievement of our environmental objectives.
The draft directive requires electricity and gas distribution undertakings to establish planning techniques which will take account of all of the possible energy source options and estimate their demand-response potential in the context of demand-side management. I would like to stress also that the directive fully recognizes the lack of uniformity among the public utilities of the Union and allows the Member States considerable freedom in regard to the manner of the directive's implementation. The use of these new planning techniques will allow the public utilities to assess investment from the standpoint of demand by taking it equally into account along with supply-side factors. I believe that it will give an impetus to investment in energy efficiency and eliminate investment in supplyside efficiency of contestable value. We believe that the adoption of these techniques in the Community as a whole will bring economic benefits to the public utilities and their customers and, of course, a wider social benefit as well. That is the spirit in which the Commission presents the directive today, and I am very heartened by Parliament's support in broad terms for the objectives of the directive. The Commission firmly believes that there is a huge energy-saving dynamic which remains unexploited. In addition to generating environmental and energy benefits, the development of an economically viable energy efficiency industry will generate employment and exports. The application of these new analysis techniques will be entirely compatible with the internal market proposals aimed at breathing new vigour into the public utilities and at making them competitive.
On that point, in response to Mr Desama's comment, I can say that his proposal is extremely interesting, and that after the adoption of the internal market directive we may well look at it to see whether the performance of the activities in question can in fact be viewed as a public service.
The new approach by the public utilities, with the emphasis it places both on competitiveness and service to the consumer, will require the deployment of new planning tools; of tools which can facilitate more accurate assessment of the broad range of investments via which heightened competition will be stimulated. The Commission's proposal for a directive in this sector will, I hope, promote the adoption of these new analytical tools.
I believe that Parliament's amendments significantly improve the proposal. We can therefore accept the first part of Amendment No 5, Amendments Nos 6, 7, 8, 9 and 10 in their entirety and the second part of Amendment No 12. We are can also accept most of Amendment No 13, excluding, that is, the part containing the reference to the determining of the competent authorities and the reference to the plans. We cannot, however, accept Amendments Nos 1, 2, 3 and 4 and the latter part of Amendment No 5 because they seek to impose Article 100 as the legal basis. Article 130s is the accepted legal basis for this measure. Amendment No 11 is also unacceptable, because the reference to the cost not being charged to the consumer could generate dispute. The management of demand is a service, and as such must be paid for by those who reap its benefits. The first part of Amendment No 12 is not acceptable because there is no case for the adoption of a quantitative target in respect of this measure. Sub-paragraph a) of Amendment No 13 is unacceptable because we believe that the Member States must be able to determine the competent authorities in accordance with their own regulatory practices. Lastly, the fifth part of Amendment No 13, referring to the use of regulatory mechanisms, is unacceptable because in our view regulation at this point would render the measure too restrictive.
Mr President, allow me to thank Mrs McNally once more for her report and for the support that she gives to our proposal. In response to her question to me, I just wish to say that we have arrived here and had the debate on this proposal today. We have indeed arrived, but I have to say that in getting here we had to fend off a great deal of opposition and resistance throughout the processing of this proposal, both within the Commission and also, of course, from various sides after the Commission approved it. We do not stand in fear of that opposition. We shall keep on striving. We shall pass as much information to the Member States as we can in order to convince the governments that this directive would be a correct measure, a good thing for the European energy sector. So my reply to your question is this: yes, I do take up the challenge that you place upon me. I accept responsibility for the continuance of this endeavour, and I hope that in the end it will be crowned with success. But that success can only come through you, through your help and your determination.
Thank you very much, Mr Papoutsis.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.30 p.m.)